Exhibit 10.288

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

By and Between

THE CHARLES SCHWAB CORPORATION

and

BANK OF AMERICA CORPORATION

 

--------------------------------------------------------------------------------

Dated as of November 19, 2006

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE I    DEFINITIONS    1 1.1      Certain Defined Terms    1
ARTICLE II    SALE AND PURCHASE OF THE COMPANY COMMON STOCK    7 2.1      Sale
and Purchase of the Company Common Stock    7 2.2      Purchase Price    7 2.3  
   The Closing    7 ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER    8
3.1      Corporate Organization    8 3.2      Capitalization    9 3.3     
Authority; No Violation    9 3.4      Consents and Approvals    10 3.5     
Reports    10 3.6      Financial Statements    11 3.7      Undisclosed
Liabilities    11 3.8      Absence of Certain Changes or Events    11 3.9     
Legal Proceedings    12 3.10    Taxes and Tax Returns    12 3.11    Employee
Benefit Plans    13 3.12    Employee Matters    15 3.13    Compliance with
Applicable Law    16 3.14    Material Contracts    16 3.15    Agreements with
Regulatory Agencies    18 3.16    Investment Securities    19 3.17    Derivative
Instruments    19 3.18    Environmental Liability    19 3.19    Insurance    19
3.20    Title to Properties    20 3.21    Intellectual Property    20 3.22   
Broker’s Fees    20 3.23    Eligibility    20 3.24    Funds and Clients    21
3.25    Intercompany Arrangements    23 ARTICLE IV    REPRESENTATIONS AND
WARRANTIES OF PURCHASER    23 4.1      Corporate Organization    23 4.2     
Authority; No Violation    23 4.3      Consents and Approvals    24 4.4     
Financial Wherewithal    24 4.5      Legal Proceedings    24 4.6      Compliance
with Applicable Law    25

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE 4.7      Agreements with Regulatory Agencies    25 4.8     
Broker’s Fees    25 ARTICLE V    COVENANTS RELATING TO CONDUCT OF BUSINESS    25
5.1      Conduct of Business of Company Prior to the Closing Date    25 5.2     
Certain Actions by Seller    25 5.3      Forbearances of Seller    26 5.4     
No Solicitation    29 ARTICLE VI    ADDITIONAL AGREEMENTS    29 6.1     
Regulatory Matters    29 6.2      Access to Information    30 6.3      No
Additional Representations    31 6.4      Public Disclosure    31 6.5     
Employees; Employee Benefit Matters    31 6.6      Nonsolicit of Employees and
Clients    33 6.7      Indemnification; Directors’ and Officers’ Insurance    33
6.8      Additional Agreements    34 6.9      Transition Services Agreement   
34 6.10    Certain Fund and Client Matters    34 6.11    Additional Agreements
Regarding Tax Matters    36 6.12    Post-Closing Confidentiality    39 6.13   
Cooperation    40 6.14    Certain Other Matters    40 ARTICLE VII    CONDITIONS
PRECEDENT    40 7.1      Conditions to Each Party’s Obligation to Effect the
Closing    40 7.2      Conditions to Obligations of Purchaser    41 7.3     
Conditions to Obligations of Seller    41 ARTICLE VIII    TERMINATION AND
AMENDMENT    42 8.1      Termination    42 8.2      Effect of Termination    43
8.3      Amendment    43 8.4      Extension; Waiver    43 ARTICLE IX   
INDEMNIFICATION    43 9.1      Survival of Representations and Warranties and
Agreements    43 9.2      Indemnification by Seller    44 9.3     
Indemnification by Purchaser    44 9.4      Tax Indemnification    44 9.5     
Indemnification Procedure    45

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE 9.6      Certain Offsets; Tax Treatment of Payments    47 9.7  
   Exclusive Remedy    47 ARTICLE X    GENERAL PROVISIONS    48 10.1     
Expenses    48 10.2      Notices    48 10.3      Interpretation    49 10.4     
Counterparts    49 10.5      Entire Agreement    49 10.6      Governing Law   
49 10.7      Dispute Resolution    50 10.8      Attorneys’ Fees    51 10.9     
Severability    51 10.10    Assignment; Third Party Beneficiaries    51

 

- iii -



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

Stock Purchase Agreement (“Agreement”), dated as of November 19, 2006, by and
between The Charles Schwab Corporation, a Delaware corporation (“Seller”) and
Bank of America Corporation, a Delaware corporation (“Purchaser”). Certain
capitalized terms have the meanings given to such terms in Article I.

RECITALS

A. WHEREAS, Seller is the sole owner of all of the outstanding common stock of
U.S. Trust Corporation, a New York corporation (“Company”), $0.01 par value per
share (the “Company Common Stock”); and

B. WHEREAS, Purchaser wishes to purchase from Seller, and Seller wishes to sell
to Purchaser, the Company Common Stock in accordance with the provisions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms. Unless the context otherwise requires, the following
terms, when used in this Agreement, shall have the respective meanings specified
below (such meanings to be equally applicable to the singular and plural forms
of the terms defined):

“1940 Act” shall mean the Investment Company Act of 1940, as amended.

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

“Affiliate” of a Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.

“Agreed Claims” shall have the meaning stated in Section 9.5(c).

“Agreement” shall have the meaning stated in the preamble to this document.

“Balance Sheet” shall have the meaning stated in Section 3.6(a).

“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated pursuant
to legal requirements or executive order to be closed.



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Certificate of Incorporation” shall mean the Restated Certificate of
Incorporation of Company, as filed with the New York State Department on June 1,
2000 and currently in effect.

“Claim Certificate” shall have the meaning stated in Section 9.5(a).

“Client” means any Person to which Company or any Company Subsidiary provides
investment management or investment advisory services, including any
sub-advisory services, pursuant to an Investment Advisory Agreement.

“Closing” shall have the meaning stated in Section 2.3(a).

“Closing Balance Sheet” shall have the meaning stated in Exhibit B.

“Closing Date” shall mean the date on which the Closing actually occurs.

“Closing Stockholders’ Equity” shall have the meaning stated in Exhibit B.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning stated in the first Recital.

“Company Benefit Plans” shall have the meaning stated in Section 3.11(a).

“Company Confidential Information” shall mean information concerning the
Company’s customers and prospects, products and services, employees,
intellectual property (including trade secrets), technology, financial or
business plans and operations, and unpublished financial information.

“Company Common Stock” shall have the meaning stated in the first Recital.

“Company Financial Statements” shall have the meaning stated in Section 3.6(a).

“Company Indemnified Party” shall have the meaning stated in Section 6.7(a).

“Company Intellectual Property” shall have the meaning stated in
Section 3.21(a).

“Company Multiemployer Plan” shall have the meaning stated in Section 3.11(b).

“Company-Only Plans” shall have the meaning stated in Section 3.11(a).

“Company Regulatory Agreement” shall have the meaning stated in Section 3.15.

“Company Subsidiary” and “Company Subsidiaries” shall have the meaning stated in
Section 3.1(b).

 

-2-



--------------------------------------------------------------------------------

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
November 7, 2006 by and between Seller and Purchaser (as it may be amended from
time to time).

“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, and
(v) under corresponding or similar provisions of foreign laws or regulations,
other than such liabilities that arise solely out of, or relate solely to, the
Company-Only Plans identified as such in Section 3.11(a) of the Disclosure
Schedule.

“Corporate Entity” shall mean a bank, corporation, partnership, limited
liability company or other organization, whether an incorporated or
unincorporated organization.

“CRA” shall mean the Community Reinvestment Act of 1997.

“Damages” shall mean all costs, damages, liabilities, awards, judgments, losses
or costs and expenses, interest, awards, judgments and penalties (including
reasonable attorneys’ fees and consultants’ fees and expenses) actually suffered
or incurred; provided, however, that Damages shall not include lost profits or
opportunity costs or consequential, incidental, special, indirect, exemplary or
punitive damages other than (x) such Damages (other than punitive damages) to
the extent reasonably foreseeable and (y) such Damages to the extent included as
part of an award, settlement, judgment or otherwise in connection with a Third
Party Claim.

“Designated Purchaser Representations” shall have the meaning stated in
Section 9.1.

“Designated Seller Representations” shall have the meaning stated in
Section 9.1.

“Disclosure Schedule” shall mean the document dated the date of the Agreement
delivered by Seller to Purchaser prior to the execution and delivery of the
Agreement and referring to the representations and warranties of Seller in the
Agreement.

“Dispute” shall mean any dispute regarding one or more claims for money damages
based upon, arising out of or in any way connected with this Agreement or the
transactions contemplated in this Agreement.

“ERISA” shall have the meaning stated in Section 3.11(a).

“Estimated Stockholders’ Equity” shall have the meaning stated in Exhibit B.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Filings” shall have the meaning stated in Section 3.24(a).

“Final Determination” shall have the meaning stated in Section 10.7(c).

“Final Stockholders’ Equity” shall have the meaning stated in Exhibit B.

 

-3-



--------------------------------------------------------------------------------

“Fund” shall mean any pooled investment vehicle (including each portfolio or
series thereof, if any) for which Company or any Company Subsidiary acts as
investment adviser, investment sub-adviser, manager, general partner or sponsor,
whether or not registered or qualified for offer and sale to members of the
public generally with any Governmental Entity.

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” shall mean any court, administrative agency, arbitrator or
commission or other governmental, prosecutorial or regulatory authority or
instrumentality, or any SRO.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indemnified Party” shall have the meaning stated in Section 9.5(a).

“Indemnifying Party” shall have the meaning stated in Section 9.5(a).

“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of or associated with: all patents, trademarks, trade names,
service marks, domain names, database rights, copyrights and any applications
therefore, mask works, net lists, technology, web sites, know-how, trade
secrets, inventory, ideas, algorithms, processes, computer software programs or
applications (in both source code and object code form), and tangible or
intangible proprietary information or material of a Person.

“Interim Period” shall mean any taxable year or period commencing on or prior to
the Closing Date and ending after the Closing Date.

“Investment Advisory Agreement” means an agreement under which Company or a
Company Subsidiary acts as an investment adviser or sub-adviser to, or manages
any investment or trading account of, any Client.

“IRS” shall mean the Internal Revenue Service.

“Knowledge” with respect to Seller shall mean actual knowledge of those
individuals set forth on Exhibit A, without any implication of verification or
investigation concerning such knowledge.

“Lien” shall mean any lien, claim, charge, option, encumbrance, mortgage, pledge
or security interest or other restriction of any kind.

“Material Adverse Effect” shall mean, with respect to Seller, any effect that
(i) is, or would be reasonably likely to be, material and adverse to the
business, operations, financial condition or results of operations of Company
and its Subsidiaries taken as a whole or (ii) prevents, or would be reasonably
likely to prevent, Seller from consummating the transactions contemplated
hereby, other than (in the case of clause (i) above) (A) any effect resulting
from changes after the date hereof relating to the economy in general, including
market fluctuations and changes in interest rates, or to Company’s industry in
general, (B) any effect

 

-4-



--------------------------------------------------------------------------------

resulting from changes after the date hereof in laws, rules or regulations, or
interpretations thereof by Governmental Entities or from changes in GAAP or
regulatory accounting principles that affect in general the businesses in which
Company and its Subsidiaries are engaged, (C) any effect resulting from the
occurrence of a natural disaster or from changes after the date hereof in global
or national political conditions, including the outbreak of war or acts of
terrorism, or (D) any effect resulting from the announcement or consummation of
this Agreement or the transactions contemplated hereby, except, in case of
clauses (A), (B) or (C), to the extent that such events, facts, circumstances,
changes, disaster or conditions have a disproportionate effect on Company and
its Subsidiaries, taken as a whole, relative to Persons in Company’s industry
generally.

“Material Contracts” shall have the meaning stated in Section 3.14(a).

“Multiple Employer Plan” shall have the meaning stated in Section 3.11(b).

“Non-Sponsored Fund” shall have the meaning stated in Section 3.24(a).

“Notice of Arbitration” shall have the meaning stated in Section 10.7(b).

“OCC” shall mean the Office of the Comptroller of the Currency.

“Pension Plan” shall have the meaning stated in Section 3.11(e).

“Person” shall mean any individual, Corporate Entity or Governmental Entity.

“Post-Closing Period” shall mean any taxable year or period that begins after
the Closing Date (but, for this purpose, expressly including any separate
taxable year related to the filing of a deemed sale return in accordance with
Treasury Regulation Section 1.338-10(a)(2) or (4)), and, with respect to any
Interim Period, the portion of such Interim Period commencing just after the
Closing Date.

“Pre-Closing Period” shall mean any taxable year or period that ends on or
before the Closing Date (but, for this purpose, expressly excluding any separate
taxable year related to the filing of a deemed sale return in accordance with
Treasury Regulation Section 1.338-10(a)(2) or (4)), and, with respect to any
Interim Period, the portion of such Interim Period ending on and including the
Closing Date.

“Public Fund Board” shall have the meaning stated in Section 6.10(a).

“Purchase Price” shall have the meaning stated in Section 2.2.

“Purchaser” shall mean Bank of America Corporation, a Delaware corporation.

“Purchaser Benefit Plans” shall have the meaning stated in Section 6.5(b).

“Purchaser Indemnitees” shall have the meaning stated in Section 9.2.

 

-5-



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” shall mean, with respect to Purchaser, any
effect that prevents, or would be reasonably likely to prevent, Purchaser from
consummating the transactions contemplated hereby.

“Purchaser Representatives” shall have the meaning stated in Section 6.2(a).

“Regulatory Agencies” shall have the meaning stated in Section 3.5.

“Requisite Regulatory Approvals” shall have the meaning stated in Section 3.4.

“Seller” shall mean The Charles Schwab Corporation, a Delaware corporation.

“Seller Confidential Information” shall mean information received as a result of
Purchaser’s acquisition of Company concerning Seller’s customers and prospects,
products and services, employees, intellectual property (including trade
secrets), technology, financial or business plans and operations, and
unpublished financial information, other than information pertaining to the
Company.

“Seller Indemnitees” shall have the meaning stated in Section 9.3.

“SRO” shall mean any domestic or foreign securities, broker-dealer, investment
adviser and insurance industry self-regulatory organization.

“Swaps” shall have the meaning stated in Section 5.2(b).

“Subsidiary” shall mean, when used with respect to any party, any Corporate
Entity which is consolidated with such party for financial reporting purposes or
which otherwise would be deemed to be a subsidiary of such party within the
meaning of the BHCA.

“Target Stockholders’ Equity” shall have the meaning stated in Exhibit B.

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, value-added, stamp, documentation, payroll,
employment, severance, withholding, duties, license, intangibles, franchise,
backup withholding, environmental, occupation, alternative or add-on minimum
taxes, imposed by any Governmental Entity, and other taxes, charges, levies or
like assessments, and including all penalties and additions to tax and interest
thereon.

“Tax Data” shall have the meaning stated in Section 6.11(h).

“Tax Documentation” shall have the meaning stated in Section 6.11(h).

“Tax Return” shall mean any return, declaration, report, statement, information
statement and other document filed or required to be filed with respect to
Taxes, including any schedule or attachment thereto, and including any amendment
thereof, supplied to a Governmental Entity.

 

-6-



--------------------------------------------------------------------------------

“Transition Services Agreement” shall mean the Transition Services Agreement by
and between Company and Seller referred to in Section 6.9.

“Trust Preferred” shall have the meaning stated in Section 5.2(a).

ARTICLE II

SALE AND PURCHASE OF THE COMPANY COMMON STOCK

2.1 Sale and Purchase of the Company Common Stock. Subject to the terms and
conditions of this Agreement, at the Closing, Seller agrees to sell, assign and
transfer to Purchaser, and Purchaser agrees to purchase from Seller, the Company
Common Stock, free and clear of any Liens or rights or claims of others.

2.2 Purchase Price. The purchase price payable by Purchaser for the Company
Common Stock shall be $3,300,000,000 subject to adjustment as set forth in
Exhibit B (the “Purchase Price”).

2.3 The Closing.

(a) Subject to the terms and conditions of this Agreement, the closing of the
sale of the Company Common Stock to the Purchaser (the “Closing”) shall take
place as soon as practicable, and in any event no later than three Business Days
after the satisfaction or waiver (subject to applicable law) of the latest to
occur of the conditions set forth in Article VII hereof, unless extended by
mutual agreement of the parties. The Closing shall take place at the offices of
Howard Rice Nemerovski Canady Falk & Rabkin, A Professional Corporation, 3
Embarcadero Center, 7th Floor, San Francisco, California 94111, or at such other
location as the parties hereto may agree.

(b) At the Closing:

(i) Purchaser shall deliver the Purchase Price to Seller, by wire transfer of
immediately available funds;

(ii) Seller shall deliver to Purchaser the stock certificate representing the
Company Common Stock, duly endorsed (or accompanied by duly executed stock
powers);

(iii) Seller and Company shall enter into the Transition Services Agreement; and

(iv) Those individuals listed on Section 2.3(b)(iv) of the Disclosure Schedule
shall submit their resignations as directors and officers of Company and its
Subsidiaries (and Seller to the extent relevant), effective as of immediately
prior to the Closing.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as disclosed in the Disclosure Schedule, Seller represents and warrants
to Purchaser that the following is true and correct. The Disclosure Schedule
shall be organized to correspond to the Sections in this Article III. Each
exception set forth in the Disclosure Schedule shall be deemed to qualify
(i) the corresponding representation and warranty set forth in this Agreement
that is specifically identified (by cross-reference or otherwise) in the
Disclosure Schedule and (ii) any other representation and warranty to the extent
the relevance of such exception to such other representation and warranty is
reasonably clear.

3.1 Corporate Organization.

(a) Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Company has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect. Company is duly registered as a bank holding company
under the BHCA and is a financial holding company pursuant to Section 4(l) of
the BHCA and meets the applicable requirements for qualification as such. True
and complete copies of the Certificate of Incorporation and bylaws of Company,
as in effect as of the date of this Agreement, have previously been furnished or
made available to Purchaser. Company is not in violation of any of the
provisions of its certificate of incorporation or bylaws, each as amended.

(b) Section 3.1(b) of the Disclosure Schedule sets forth a complete and correct
list of all the Subsidiaries of Company (each a “Company Subsidiary” and
collectively the “Company Subsidiaries”); such list identifies those Company
Subsidiaries that have as their primary Federal bank regulatory agency the OCC
or the Federal Reserve Board and those Company Subsidiaries that are not so
regulated. Section 3.1(b) of the Disclosure Schedule also sets forth a list
identifying the number (other than wholly-owned Subsidiaries) and owner of all
outstanding capital stock or other equity securities of each such Subsidiary,
options, warrants, stock appreciation rights, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, shares of any capital stock or other equity securities
of such Subsidiary, or contracts, commitments, understandings or arrangements by
which such Subsidiary may become bound to issue additional shares of its capital
stock or other equity securities, or options, warrants, scrip, rights to
subscribe, calls or commitments for any shares of its capital stock or other
equity securities and the identity of the parties to any such agreements or
arrangements. All of the outstanding shares of capital stock or other securities
evidencing ownership of the Company Subsidiaries are validly issued, fully paid
and nonassessable and such shares or other securities are owned by Company or
another of its Subsidiaries free and clear of any Lien with respect thereto.
Each Company Subsidiary (i) is a duly organized and validly existing
corporation, partnership or limited liability company or other legal entity
under the laws of its jurisdiction of organization, (ii) is duly qualified to do
business and is in good standing in all jurisdictions (whether federal, state,
local or foreign) where its

 

-8-



--------------------------------------------------------------------------------

ownership or leasing of property or the conduct of its business requires it to
be so qualified (except for jurisdictions in which the failure to be so
qualified would not have a Material Adverse Effect) and (iii) has all requisite
corporate power and authority to own or lease its properties and assets and to
carry on its business as now conducted. Except for its interests in the Company
Subsidiaries, Company does not as of the date of this Agreement own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest with a fair market value as of the
date of this Agreement in excess of $10 million in any Person.

3.2 Capitalization. The authorized capital stock of Company consists of 10,000
shares of Company Common Stock, 1,010 of which are issued and outstanding and
have been duly authorized and validly issued, are fully paid, non-assessable and
free of preemptive rights. All of the Company Common Stock is owned by Seller
free and clear of any Liens. Except as set forth above, as of the date hereof,
no shares of capital stock or other voting securities of Company are issued,
reserved for issuance or outstanding. There are no outstanding subscriptions,
options, warrants, puts, calls, rights, exchangeable or convertible securities
or other commitments or agreements of any character relating to the issued or
unissued capital stock or other securities of Company, or otherwise obligating
Company to issue, transfer, sell, purchase, redeem or otherwise acquire any such
securities.

3.3 Authority; No Violation.

(a) Seller has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly approved by the Board of
Directors of Seller. No other corporate proceedings (including any approvals of
Seller’s stockholders) on the part of Seller are necessary to approve this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Seller. Assuming due
authorization, execution and delivery by Purchaser, this Agreement constitutes a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforcement may be limited by (i) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other laws affecting or relating to the rights of
creditors generally, or (ii) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Neither the execution and delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated hereby, nor compliance
by Seller with any of the terms or provisions hereof, will (i) violate any
provision of the certificates of incorporation or bylaws of Seller or
(ii) assuming that the consents and approvals referred to in Section 3.4 are
duly obtained, (x) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to Seller or Company or
any of their respective Subsidiaries or any of their respective properties or
assets or (y) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under or in any
payment conditioned, in

 

-9-



--------------------------------------------------------------------------------

whole or in part, on a change of control of Company or approval or consummation
of transactions of the type contemplated hereby, accelerate the performance
required by or rights or obligations under, or result in the creation of any
Lien upon any of the respective properties or assets of Seller or Company or any
of their respective Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract, or other instrument or obligation to which Seller or
Company or any of their respective Subsidiaries is a party, or by which they or
any of their respective properties, assets or business activities may be bound
or affected, except (in the case of clause (ii) above) for such violations,
conflicts, breaches, defaults or the loss of benefits which, either individually
or in the aggregate, would not result in a Material Adverse Effect.

3.4 Consents and Approvals. Except for (i) the requisite filings with, notices
to and approval of the Federal Reserve Board under the BHCA, (ii) the filing of
any required applications or notices with the Federal Reserve Bank of Richmond,
the Federal Reserve Bank of San Francisco, the OCC, the National Association of
Securities Dealers and other applicable federal, state or foreign governmental
agencies or authorities as set forth in Section 3.4 of the Disclosure Schedule
and approval of such applications and notices, (iii) if required, any approvals
or filings required by the HSR Act, and (iv) such additional consents and
approvals, the failure of which to make or obtain would not be material (such
consents or approvals, the “Requisite Regulatory Approvals”), no consents or
approvals of or filings or registrations with any Governmental Entity are
necessary in connection with (A) the execution and delivery by Seller of this
Agreement and (B) the consummation of the transactions contemplated hereby. The
only material third party consents necessary in connection with (A) the
execution and delivery by Seller of this Agreement and (B) the consummation of
the transactions contemplated hereby are set forth in Section 3.4 of the
Disclosure Schedule.

3.5 Reports. Company and each of its Subsidiaries have filed all reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that they were required to file since January 1, 2002 with
(i) any SRO, (ii) the Federal Reserve Board, (iii) the Federal Deposit Insurance
Corporation, (iv) the OCC and (v) any other federal, state or foreign
governmental or regulatory agency or authority (the agencies and authorities
identified in clauses (i) through (v), inclusive, are, collectively, the
“Regulatory Agencies”), and all other reports and statements required to be
filed by them since January 1, 2002, including any report or statement required
to be filed pursuant to the laws, rules or regulations of the United States, any
state, or any Regulatory Agency and have paid all fees and assessments due and
payable in connection therewith, except where the failure to file such report,
registration or statement or to pay such fees and assessments, either
individually or in the aggregate, would not result in a Material Adverse Effect.
Except for normal examinations conducted by a Regulatory Agency in the regular
course of the business of Company and its Subsidiaries, there is no pending
proceeding before, or, to the Knowledge of Seller, investigation by, any
Regulatory Agency into the business or operations of Company or any of its
Subsidiaries, except where any such proceedings or investigations would not,
individually or in the aggregate, have a Material Adverse Effect. There are no
unresolved violations, criticisms, or exceptions by any Regulatory Agency with
respect to any report or statement relating to any examinations of Company or
any of its Subsidiaries, except where any such violations, criticisms or
exceptions are not, individually or in the aggregate, would not have a Material
Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

3.6 Financial Statements.

(a) Seller has previously made available to Purchaser copies of the following
financial statements (the “Company Financial Statements”), copies of which are
attached as Schedule 3.6(a): (a) the audited consolidated balance sheets of
Company and its Subsidiaries for fiscal years 2004 and 2005, and the related
consolidated statements of income for fiscal years 2004 and 2005, and (b) the
unaudited consolidated balance sheet of Company and its Subsidiaries as of
September 30, 2006 (the “Balance Sheet”), and the related consolidated statement
of income for the nine months ended September 30, 2006. The Company Financial
Statements fairly present in all material respects the consolidated financial
position and results of operations of Company and its Subsidiaries as of the
respective dates or for the respective periods therein set forth and have been
prepared in accordance with GAAP consistently applied during the periods
involved, except in the case of the September 30, 2006 statements for the
absence of footnotes and subject to recurring year end adjustments normal in
nature and amount. The Company Financial Statements have been prepared from, and
are in accordance with, the books and records of Company and its Subsidiaries.

(b) Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that transactions are executed in accordance with
management’s general or specific authorization.

(c) Seller has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to Seller, including Company and its Subsidiaries, is made
known to the chief executive officer and the chief financial officer of Seller
by others within those entities. Set forth in Section 3.6(c) of the Disclosure
Schedule, based on Seller’s most recent evaluation prior to the date hereof of
its internal control over financial reporting (as defined in Rule 13a-15(f) of
the Exchange Act), are (i) any significant deficiencies or material weaknesses
in the design or operation of internal control over financial reporting relating
to Company and its Subsidiaries and (ii) any events of fraud, whether or not
material, that involve management or other employees who have a significant role
in Company’s internal controls over financial reporting and relate to Company or
its Subsidiaries.

(d) The books and records kept by Company and any of its Subsidiaries are in all
material respects complete and accurate and have been maintained in the ordinary
course of business and in accordance in all material respects with applicable
laws.

3.7 Undisclosed Liabilities. Except for those liabilities that are reflected or
reserved against on the Balance Sheet, and except for liabilities incurred since
September 30, 2006, in the ordinary course of business consistent with past
practice, neither Company nor any of its Subsidiaries has any liability of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for liabilities which, individually or in
the aggregate, have not resulted in a Material Adverse Effect.

3.8 Absence of Certain Changes or Events. Since September 30, 2006: (i) Company
and its Subsidiaries have, in all material respects, carried on their respective
businesses in the ordinary course consistent with their past practices;
(ii) Company has not taken any of the

 

-11-



--------------------------------------------------------------------------------

actions that Seller has agreed not to permit Company to take from the date
hereof through the Closing Date pursuant to Sections 5.3(a)-(m) of this
Agreement, and (iii) there have been no events, circumstances, facts or
occurrences which have had a Material Adverse Effect.

3.9 Legal Proceedings. Except as set forth in Section 3.9 of the Disclosure
Schedule, neither Company nor any of its Subsidiaries is a party to any, and
there are no pending or, to the Knowledge of Seller, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations of any nature against Company or any of its
Subsidiaries which would have, individually or in the aggregate, a Material
Adverse Effect. There is no material injunction, order, judgment or decree
imposed upon Company, any of its Subsidiaries or the assets of Company or any of
its Subsidiaries.

3.10 Taxes and Tax Returns.

(a) Company and each of its Subsidiaries has duly and timely filed or caused to
be filed (including all applicable extensions) all federal, state, foreign and
local Tax Returns required to be filed by it or with respect to it on or prior
to the date of this Agreement (all such Tax Returns being accurate and complete
in all material respects) and has duly and timely paid or caused to be paid on
their behalf all Taxes that are due and payable other than Taxes that are being
contested in good faith, which have not been finally determined, and are
adequately reserved against or provided for (in accordance with GAAP) on the
most recent consolidated financial statements of the Company. Through the date
hereof, Company and its Subsidiaries do not have any liability for Taxes in
excess of the amount reserved or provided for on their financial statements (but
excluding, for this purpose only, any liability reflected thereon for deferred
Taxes to reflect timing differences between Tax and financial accounting
methods).

(b) No jurisdiction where the Company and its Subsidiaries do not file a Tax
Return has made a claim in writing that any of the Company and its Subsidiaries
is required to file a Tax Return in such jurisdiction.

(c) No Liens for Taxes exist with respect to any of the assets of the Company
and its Subsidiaries, except for statutory Liens for Taxes not yet due and
payable.

(d) There are no audits, examinations, disputes or proceedings pending or
threatened in writing with respect to, or claims or assessments asserted or
threatened in writing for, any material amount of Taxes upon Company or any of
its Subsidiaries.

(e) There is no waiver or extension of the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax with respect to the Company and any of its Subsidiaries, which waiver or
extension is in effect.

(f) All material Taxes required to be withheld, collected or deposited by or
with respect to Company and each of its Subsidiaries have been timely withheld,
collected or deposited, as the case may be, and to the extent required by
applicable law, have been paid to the relevant Governmental Entity.

(g) Neither the Company nor any of its Subsidiaries has participated in any
reportable transaction, as defined in Treasury Regulation
Section 1.6011-4(b)(1).

 

-12-



--------------------------------------------------------------------------------

(h) Neither the Company nor any of its Subsidiaries is a party to, is bound by,
or has any obligation under, any Tax sharing, allocation, indemnity or similar
agreements or arrangement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person.

(i) Neither the Company nor any of its Subsidiaries (A) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was Seller) or (B) has any liability for the
Taxes of any person (other than Seller or any of its subsidiaries) under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by contract or otherwise;

(j) Neither the Company nor any of its Subsidiaries has been, within the past
two years or otherwise as part of a “plan (or series of related transactions)”
within the meaning of Section 355(e) of the Code of which the transactions
contemplated in this Agreement are also a part, a “distributing corporation” or
a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock intending to qualify for Tax-free treatment
under Section 355 of the Code.

(k) Since January 1, 2002, neither Company nor any of its Subsidiaries has been
required (or has applied) to include in income any material adjustment pursuant
to Section 481 of the Code by reason of a voluntary change in accounting method
initiated by Company or any of its Subsidiaries, and the IRS has not initiated
or proposed any such material adjustment or change in accounting method
(including any method for determining reserves for bad debts maintained by
Company or any Subsidiary).

3.11 Employee Benefit Plans.

(a) Section 3.11(a) of the Disclosure Schedule lists all “employee benefit
plans,” as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and all other material employee benefit or
executive compensation arrangements, perquisite programs or payroll practices,
whether written or unwritten, including, without limitation, any such
arrangements or payroll practices providing severance pay, sick leave, vacation
pay, salary continuation for disability, retirement benefits, deferred
compensation, bonus pay, incentive pay, stock options (including those held by
directors, employees, and consultants), hospitalization insurance, medical
insurance, life insurance, scholarships or tuition reimbursements, employment
agreements or offer letters, that cover any current or former directors,
officers, employees or consultants of Company or its Subsidiaries, or to which
contributions must be made or liabilities are outstanding thereunder for current
or former directors, officers, employees or consultants of Company or its
Subsidiaries (the “Company Benefit Plans”). Section 3.11(a) of the Disclosure
Schedules separately identifies each of the Company Benefit Plans that is
sponsored by Company or its Subsidiaries (the “Company-Only Plans”). With
respect to each Company-Only Plan, there are not any current participants or
liabilities to persons who are not current or former directors, officers or
employees of Company or its Subsidiaries (or their beneficiaries or dependents).

(b) None of the Company Benefit Plans is a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) or a plan that has two or
more

 

-13-



--------------------------------------------------------------------------------

contributing sponsors at least two of whom are not under common control (a
“Multiple Employer Plan”). None of Company or any of its Subsidiaries, Seller or
their respective ERISA Affiliates has (i) contributed to or been obligated to
contribute to, at any time during the past six years, a Multiemployer Plan or a
Multiple Employer Plan, (ii) withdrawn in a complete or partial withdrawal from
any Multiemployer Plan or Multiple Employer Plan or (iii) has any of them
incurred any liability due to the termination or reorganization of a
Multiemployer Plan or a Multiple Employer Plan.

(c) None of the Company Benefit Plans is a “single employer plan,” as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA. No material
liability has been, or is reasonably expected to be, incurred under Section 4062
of ERISA to the Pension Benefit Guaranty Corporation or to a trustee appointed
under Section 4042 of ERISA. Neither Company nor its Subsidiaries provides, or
is required, either currently or in the future, to provide medical, health, life
or other welfare benefits to employees, former employees or retirees after their
termination of employment, other than pursuant to applicable law or regulation.

(d) Each Company Benefit Plan and its administration is in material compliance
with its terms and all applicable laws, including ERISA and the Code. Each
Company Benefit Plan that is intended to be “qualified” under Section 401 of the
Code has received a favorable determination letter from the IRS to such effect
and, to the Knowledge of Seller, no fact, circumstance or event has occurred or
exists since the date of such determination letter that would reasonably be
expected to adversely affect the qualified status of any such Company Benefit
Plan. All contributions (including all employer contributions and employee
salary reduction contributions), premiums and other payments required to have
been made under any of the Company Benefit Plans to any funds or trusts
established thereunder or in connection therewith have been made by the due date
thereof, other than a failure to make contributions that is not material, and
with respect to any such contributions, premiums or other payments required that
are not yet due, to the extent required by GAAP, adequate reserves are reflected
on the Balance Sheet or liability therefor was incurred in the ordinary course
of business consistent with past practice since the end of such fiscal quarter.

(e) With respect to the Company’s defined benefit pension plan (the “Pension
Plan”), which is a single-employer plan, (i) as of the last day of the most
recent fiscal plan year ended prior to the date hereof, the actuarially
determined present value of all “benefit liabilities,” within the meaning of
Section 4001(a)(16) of ERISA (as determined on the basis of the actuarial
assumptions contained in the Pension Plan’s most recent actuarial valuation and
without regard to any action that may be taken by Purchaser following the
Closing Date in respect of or negatively impacting the Pension Plan), did not
exceed the then current value of the assets of such Pension Plan, and
(ii) within the prior three years, there has not been a partial termination or
“reportable event” within the meaning of Section 4043 of ERISA.

(f) None of Company, its Subsidiaries, the officers of Company or the Company
Benefit Plans which are subject to ERISA, any trusts created thereunder or any
trustee or administrator thereof, has engaged in a “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) or any
other breach of fiduciary responsibility that could subject Company, its
Subsidiaries or any officer of Company to any material Tax or penalty on
prohibited transactions imposed by such Section 4975 or to any material
liability under Section 502(i) or (1) of ERISA.

 

-14-



--------------------------------------------------------------------------------

(g) None of Company, its Subsidiaries or Seller is a party to any contract,
agreement or other arrangement, including without limitation a Company Benefit
Plan, which would reasonably be expected to result in the payment of money or
any other property or rights or accelerate or provide any other rights or
benefits, to any current or former employee of Company or its Subsidiaries (or
other current or former service providers thereto) that would not have been
required but for the transaction provided for in this Agreement (either alone or
in combination with any other event) or result in any limitation on the right of
Company or any of its Subsidiaries to amend, merge, terminate or receive a
reversion of assets from any Company Benefit Plan or related trust.

(h) True, correct and complete copies of the following documents, with respect
to each of the Company Benefit Plans, have been delivered or made available to
Purchaser by Seller: (i) the written document evidencing all Company Benefit
Plans and the related trust documents or other funding arrangements, and
amendments, modifications or supplements thereto or, with respect to any such
plan that is not in writing, a written description thereof; and (ii) the most
recent Forms 5500 and schedules thereto; (iii) the summary plan description and
any modifications thereto; (iv) the most recent annual report, financial
statement and/or actuarial report; and (v) the most recent determination letter
from the IRS. Neither the Company nor any of its Subsidiaries has made an
enforceable commitment to make any new amendments to, or to adopt or approve any
new, Company Benefit Plan, whether or not a Company-Only Plan.

(i) There are no pending actions, claims or lawsuits which have been asserted,
instituted or, to Knowledge of Seller, threatened, against the Company Benefit
Plans, the assets of any of the trusts under such plans or the plan sponsor or
the plan administrator, or against any fiduciary of the Company Benefit Plans
with respect to the operation of such plans (other than routine benefit claims)
which could result in any material liability to Company.

3.12 Employee Matters.

(a) Neither Company nor any of its Subsidiaries is, or has over the past five
years been, a party to any collective bargaining agreement or other labor union
contract; nor does Seller know of any activities or proceedings of any labor
union to organize any such employees.

(b) To the Knowledge of Seller, no executive officer of Company or any of its
Subsidiaries is in violation in any respect of any term of any employment or
services contract, patent disclosure agreement, noncompetition agreement, or any
restrictive covenant to a former employer which would reasonably be expected to
impede the right of any such executive officer to be employed or engaged by
Company or any of its Subsidiaries because of the nature of the business
conducted by Company or any of its Subsidiaries or to the use of trade secrets
or proprietary information of others.

(c) Company and each of its Subsidiaries has complied in all material respects
with all applicable material laws relating to the employment of employees,
including, without

 

-15-



--------------------------------------------------------------------------------

limitation, those relating to wages, hours, immigration, the payment of wages,
and the classification of employees as exempt or not exempt from the payment of
overtime under applicable law, the prohibitions against discrimination and
harassment, occupational safety and health, and leaves of absence, except for
such noncompliance as would not be material to Company and its Subsidiaries,
taken as a whole.

3.13 Compliance with Applicable Law.

(a) Company and each of its Subsidiaries and each of their employees hold all
licenses, registrations, franchises, permits and authorizations necessary for
the lawful conduct of their respective businesses and are in compliance with,
and are not in violation of, under any applicable law, statute, order, rule,
regulation, policy and/or guideline of any Governmental Entity relating to
Company or any of its Subsidiaries, except in each case where the failure to
hold such license, registration, franchise, permit or authorization or such
noncompliance or violation would not have, individually or in the aggregate, a
Material Adverse Effect, and neither Company nor any of its Subsidiaries knows
of, or has received notice of, any violations of any of the above, except for
such violations which would not have, individually or in the aggregate, a
Material Adverse Effect.

(b) Except as would not be material to Company and its Subsidiaries, taken as a
whole, Company and each of its Subsidiaries have properly administered all
accounts for which Company or any of its Subsidiaries acts as a fiduciary,
including accounts for which Company or any of its Subsidiaries serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment adviser, in accordance with the terms of the governing documents,
applicable state and federal law and regulation and common law in all material
respects. None of Company or any of its Subsidiaries, or any director, officer
or employee of Company or any of its Subsidiaries, has committed any breach of
trust with respect to any such fiduciary account that would be material to
Company and its Subsidiaries, taken as a whole, and the accountings for each
such fiduciary account are true and correct in all material respects and
accurately reflect in all material respects the assets of such fiduciary
account.

(c) Each insured depository institution Subsidiary of Company is
“well-capitalized” (as that term is defined at 12 C.F.R. 6.4(b)(1) or the
relevant regulation of the institution’s primary federal bank regulator), and
“well managed” (as that term is defined at 12 C.F.R. 225.2(s)), and the
institution’s CRA rating is no less than “satisfactory.” Neither Company nor any
Company Subsidiary has been informed that its status as “well-capitalized,”
“well managed” or “satisfactory” for CRA purposes will change within one year.
All deposit liabilities of Company and its Subsidiaries are insured by the
Federal Deposit Insurance Corporation to the fullest extent under the law.
Company and its Subsidiaries have met all conditions of such insurance,
including timely payment of its premiums.

3.14 Material Contracts.

(a) Except for the contracts set forth in Section 3.14(a) of the Disclosure
Schedule (collectively, the “Material Contracts”), contracts involving less than
$100,000 or contracts which can be terminated by Company or its Subsidiaries
without material payment, penalty or continuing potential liability on not more
than 90 days prior notice, neither Company nor any of its Subsidiaries is a
party to or bound by any of the following:

(i) any contract or agreement entered into since January 1, 2002 (and any
contract or agreement entered into at any time to the extent that material
obligations remain as of the date hereof), other than in the ordinary course of
business consistent with past practice, for the acquisition of the securities of
or any material portion of the assets of any other Person or entity;

 

-16-



--------------------------------------------------------------------------------

(ii) any trust indenture, mortgage, promissory note, loan agreement or other
contract, agreement or instrument for the borrowing of money, any currency
exchange, commodities or other hedging arrangement or any leasing transaction of
the type required to be capitalized in accordance with GAAP, in each case, where
Company or any of its Subsidiaries is a lender, borrower or guarantor other than
those entered into in the ordinary course of business;

(iii) any contract or agreement limiting the freedom of Company or any of its
Subsidiaries to engage in any line of business to compete with any other Person
or prohibiting Company from soliciting customers, clients or employees, in each
case whether in any specified geographic region or business or generally;

(iv) any material contract or agreement with any Affiliate of Company or its
Subsidiaries;

(v) any agreement of guarantee, support or indemnification by Company or its
Subsidiaries, assumption or endorsement by Company or its Subsidiaries of, or
any similar commitment by Company or its Subsidiaries with respect to, the
obligations, liabilities (whether accrued, absolute, contingent or otherwise) or
indebtedness of any other Person other than those entered into in the ordinary
course of business;

(vi) any material agreement which would be terminable other than by Company or
its Subsidiaries or any agreement under which a material payment obligation
would arise or be accelerated, in each case as a result of the announcement or
consummation of the transactions contemplated by this Agreement (either alone or
upon the occurrence of any additional acts or events);

(vii) any alliance, cooperation, joint venture, stockholders’ partnership or
similar agreement;

(viii) any employment agreement with any employee or officer of Company or any
of its Subsidiaries;

(ix) any broker, distributor, dealer, agency, sales promotion, customer or
client referral, underwriter, administrative services, market research, market
consulting or advertising agreement providing for annual payments by Company or
its Subsidiaries of more than $500,000;

 

-17-



--------------------------------------------------------------------------------

(x) any agreement, option or commitment or right with, or held by, any third
party to acquire, use or have access to any assets or properties, or any
interest therein, of Company or its Subsidiaries;

(xi) any contract or agreement that contains any (w) exclusive dealing
obligation, (x) “clawback” or similar undertaking requiring the reimbursement or
refund of any fees, (y) “most favored nation” or similar provision or
(z) provision that grants any right of first refusal or right of first offer or
similar right or that limits or purports to limit the ability of the Company or
any of its Subsidiaries to own, operate, sell, transfer, pledge or otherwise
dispose of any assets or business;

(xii) any material contract or agreement which would require any consent or
approval of a counterparty as a result of the consummation of the transactions
contemplated by this Agreement;

(xiii) any contract or agreement for the use or purchase of materials, supplies,
goods, services, equipment or other assets providing for aggregate payments by
the Company or its Subsidiaries of $1,000,000 or more if entered into on or
before December 31, 2005 or $3,000,000 or more if entered into thereafter; and

(xiv) any other contract the loss of which would have a Material Adverse Effect.

(b) Company and its Subsidiaries have performed in all material respects all of
the obligations required to be performed by them and are entitled to all accrued
benefits under, and are not alleged (or otherwise known by Seller) to be in
default in respect of, each Material Contract to which Company or its
Subsidiaries are a party or by which Company or its Subsidiaries are bound,
except as would not, individually or in the aggregate, be material to Company
and its Subsidiaries. Each of the Material Contracts is in full force and
effect, without amendment (other than as disclosed in Section 3.14(b) of the
Disclosure Schedule), and there exists no default or event of default or event,
occurrence, condition or act, with respect to Company or its Subsidiaries or, to
Knowledge of Seller, with respect to any other contracting party, which, with
the giving of notice, the lapse of the time or the happening of any other event
or condition, would become a default or event of default under any Material
Contract, except, as would not, individually or in the aggregate, be material to
Company and its Subsidiaries. True, correct and complete copies of all Material
Contracts have been furnished or made available to Purchaser.

3.15 Agreements with Regulatory Agencies. Neither Company nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
ordered to pay any civil penalty by, or is a recipient of any supervisory letter
from, or has adopted any board resolutions at the request or suggestion of any
Regulatory Agency or other Governmental Entity that restricts the conduct of its
business or that relates to its capital adequacy, its ability to pay dividends,
its credit or risk management policies, its management or its business (each,
whether or not set forth in the Disclosure Schedule, a

 

-18-



--------------------------------------------------------------------------------

“Company Regulatory Agreement”), nor does Seller have Knowledge of any pending
or threatened regulatory investigation. Neither Company nor any of its
affiliated persons, as defined in Section 2(a)(3) of the 1940 Act, has been
convicted within the past 10 years of any felony or misdemeanor described in
Section 9(a)(1) of the 1940 Act, or is, by reason of any misconduct, permanently
or temporarily enjoined from acting in the capacities, or engaging in the
activities, described in Section 9(a)(2) of the 1940 Act.

3.16 Investment Securities. Each of Company and its Subsidiaries has good and
marketable title to all securities held by it (except securities sold under
repurchase agreements or held in any fiduciary or agency capacity) free and
clear of any Lien, except to the extent such securities are pledged in the
ordinary course of business consistent with prudent business practices to secure
obligations of Company or any of its Subsidiaries and except for such defects in
title or Liens that would not be material to Company and its Subsidiaries. Such
securities are valued on the books of Company and its Subsidiaries in accordance
with GAAP.

3.17 Derivative Instruments. Any and all material swaps, caps, floors, futures,
forward contracts, option agreements (other than employee stock options) and
other derivative financial instruments, contracts or arrangements, whether
entered into for the account of Company or one of its Subsidiaries or for the
account of a customer of Company or one of its Subsidiaries, were entered into
in the ordinary course of business and, to Seller’s Knowledge, in accordance
with prudent business practice and applicable laws, rules, regulations and
policies of all applicable Regulatory Agencies and with counterparties believed
to be financially responsible at the time. Company and each of its Subsidiaries
have duly performed in all material respects all of their obligations thereunder
to the extent that such obligations to perform have accrued, and, to Seller’s
Knowledge, there are no breaches, violations or defaults or allegations or
assertions of such by any party thereunder.

3.18 Environmental Liability. There are no legal, administrative, arbitral or
other proceedings, claims or actions or any private environmental investigations
or remediation activities or governmental investigations of any nature that
would be reasonably likely to result in the imposition, on Company or any of its
Subsidiaries, of any liability or obligation arising under any local, state or
federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (“CERCLA”), pending or, to the Knowledge of Seller, threatened
against Company or any of its Subsidiaries, which liability or obligation would
result in a Material Adverse Effect. Company is not subject to any agreement,
order, judgment or decree by or with any court, governmental authority,
regulatory agency or third party imposing any liability or obligation with
respect to the foregoing. There has been no written third party environmental
site assessment conducted since January 1, 2002 assessing the presence of
hazardous materials located on any property owned or leased by Company or any
Company Subsidiary that is within the possession or control of Seller and its
Affiliates as of the date of this Agreement that has not been delivered to
Purchaser prior to the date of this Agreement.

3.19 Insurance. Company has in full force and effect the insurance coverage with
respect to its business set forth in Section 3.19 of the Disclosure Schedule.

 

-19-



--------------------------------------------------------------------------------

3.20 Title to Properties.

(a) Each of Company and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its properties and assets except for such as
are no longer used or useful in the conduct of its businesses or as have been
disposed of in the ordinary course of business and except for defects in title,
easements, restrictive covenants and similar encumbrances that individually or
in the aggregate would not be material. All such assets and properties, other
than assets and properties in which Company or any of its Subsidiaries has a
leasehold interest, are free and clear of all Liens (other than Liens for
current Taxes not yet due and payable), except for Liens that individually or in
the aggregate would not be material.

(b) Each of Company and its Subsidiaries has complied in all material respects
with the terms of all leases to which it is a party, and all such leases are in
full force and effect. True and complete copies of all material leases have been
made available to Purchaser.

3.21 Intellectual Property.

(a) Section 3.21(a) of the Disclosure Schedule lists the material Intellectual
Property used or held for use by Company and its Subsidiaries as of the date
hereof (collectively, the “Company Intellectual Property”). Company and its
Subsidiaries own, or are licensed or otherwise possess rights to use, all
Company Intellectual Property in the manner that it is currently used by Company
and its Subsidiaries.

(b) Neither Company nor any of its Subsidiaries has received written notice from
any third party alleging any material interference, infringement,
misappropriation or violation of any Intellectual Property rights of any third
party and, to the Knowledge of Seller, neither Company nor any of its
Subsidiaries has interfered in any material respect with, infringed upon,
misappropriated or violated any Intellectual Property rights of any third party.
To the Knowledge of Seller, no third party has interfered with, infringed upon,
misappropriated or violated any Company Intellectual Property. Neither Company
nor any of its Subsidiaries licenses to, or has entered into any exclusive
agreements relating to any Company Intellectual Property with, third parties, or
permits third parties to use any Company Intellectual Property rights. Neither
Company nor any of its Subsidiaries owes any material royalties or payments to
any third party for using or licensing to others any Company Intellectual
Property.

(c) Neither Company nor any of its Subsidiaries is a party to any agreement to
indemnify any Person against a claim of infringement of or misappropriation by
any Company Intellectual Property.

3.22 Broker’s Fees. Except for UBS Securities LLC, all the fees and expenses of
which shall be borne entirely by Seller, neither Seller, Company nor any Company
Subsidiary has employed any broker or finder or incurred any liability for any
broker’s fees, commissions or finder’s fees in connection with the transactions
contemplated by this Agreement.

3.23 Eligibility.

(a) With respect to Company and each Company Subsidiary that serves in a
capacity described in Section 9(a) or 9(b) of the 1940 Act with respect to a
Fund, (A) such

 

-20-



--------------------------------------------------------------------------------

Person is not (taking into account any applicable exemption) ineligible under
such Section 9(a) or 9(b) to serve in such capacity, (B) no “affiliated person”
(as defined in Section 2(a)(3) of the 1940 Act) of such Person is (taking into
account any applicable exemption) ineligible under such Section 9(b) to serve as
an “affiliated person” of such Person and (C) there is no proceeding or
investigation pending and served on Company or any Company Subsidiary or, to the
Knowledge of Seller, pending and not so served or threatened by any Governmental
Entity, which would result in (1) the ineligibility of such Person to serve in
such capacity under such Section 9(a) or 9(b) or (2) the ineligibility under
such Section 9(b) of such “affiliated person” to serve as an “affiliated person”
of such Person.

(b) With respect to Company and each Company Subsidiary that acts as an
investment adviser within the meaning of the Advisers Act, (A) such Person is
not (taking into account any applicable exemption) ineligible pursuant to
Section 203(e) of the Advisers Act to act as an investment adviser, (B) no
“person associated” (as defined in Section 202(a)(17) of the Advisers Act) with
such Person is (taking into account any applicable exemption) ineligible under
Section 203(f) of the Advisers Act to serve as a “person associated” with an
investment adviser and (C) there is no proceeding or investigation pending and
served on Company or any Company Subsidiary or, to the Knowledge of Seller,
pending and not so served or threatened by any Governmental Entity, which would
result in (1) the ineligibility under such Section 203(e) of such Person to act
as an investment adviser or (2) the ineligibility under such Section 203(f) of
such “person associated” with such Person to serve as a “person associated” with
an investment adviser.

(c) With respect to Company and each Company Subsidiary that acts as a broker or
dealer within the meaning of the 1934 Act, (A) such Person is not (taking into
account any applicable exemption) ineligible pursuant to Section 15(b)(4) of the
1934 Act to act as a broker or dealer, (B) no “person associated” (as defined in
Section 3(a)(18) of the 1934 Act) with such Person is (taking into account any
applicable exemption) ineligible under Section 15(b)(6) of the 1934 Act to serve
as a “person associated” with a broker or dealer and (C) there is no proceeding
or investigation pending and served on Company or any Company Subsidiary or, to
the Knowledge of Seller, pending and not so served or threatened by any
Governmental Entity, which would result in (1) the ineligibility under such
Section 15(b)(4) of such Person to act as a broker or dealer or (2) the
ineligibility under such Section 15(b)(6) of such “person associated” with such
Person to serve as a “person associated” with a broker or dealer.

(d) None of Company or any Company Subsidiary is (i) required to be registered,
licensed or qualified as a commodity pool operator, futures commission merchant,
commodity trading advisor, bank, trust company, real estate broker, insurance
company, insurance broker or transfer agent under any applicable law, rule or
regulation or (ii) subject to any liability or disability by reason of any
failure to be so registered, licensed or qualified.

3.24 Funds and Clients.

(a) Each Fund sponsored by Company or any Subsidiary and, to the Knowledge of
Seller, each other Fund (“Non-Sponsored Fund”) has filed all registrations,
reports, prospectuses, proxy statements, statements of additional information,
financial statements, sales literature, statements, notices and other filings
required to be filed by it with

 

-21-



--------------------------------------------------------------------------------

any Governmental Entity (other than Tax Returns), including all amendments or
supplements to any of the above for the past two years, in each case to the
extent related to its business (the “Filings”), except as would not,
individually or in the aggregate, have a Material Adverse Effect. Each Fund
sponsored by Company or any Subsidiary and, to the Knowledge of Seller, each
Non-Sponsored Fund, holds all legally required licenses, registrations,
franchises, permits and authorizations and are in compliance with, and are not
in violation of, under any applicable law, statute, order, rule, regulation,
policy and/or guideline of any Governmental Entity of competent jurisdiction,
except in each case where the failure to hold such license, registration,
franchise, permit or authorization or such noncompliance or violation would not
have, individually or in the aggregate, a Material Adverse Effect, and neither
Company nor any of its Subsidiaries knows of, or has received notice of, any
violations of any of the above, except for such violations which would not have,
individually or in the aggregate, a Material Adverse Effect.

(b) Company and each Subsidiary has at all times since January 1, 2003 rendered
investment advisory services to Clients and Funds sponsored by Company or any
Subsidiary and, to the Knowledge of Seller, non-Sponsored Funds, with whom they
are or were a party to an Investment Advisory Agreement, in compliance with all
requirements, if any, as to investment objectives, portfolio composition and
portfolio management, the terms of the applicable Investment Advisory Agreement,
written instructions from such Clients and Funds, prospectuses, registration
statements, offering memorandums, board of director or trustee directives,
applicable law and, to the Knowledge of Seller, the organizational documents of
such Clients and Funds, except where failure to do so would not, individually or
in the aggregate, have a Material Adverse Effect.

(c) Each Fund sponsored by Company or its Subsidiaries that is a juridical
entity is duly organized, validly existing and, with respect to jurisdictions
that recognize the concept of “good standing,” in good standing under the laws
of the jurisdiction of its organization and has the requisite corporate, trust,
company or partnership power and authority to own its properties and to carry on
its business conducted as of the date of this Agreement, and is qualified to do
business in each jurisdiction where it is required to be so qualified under
Applicable Law, except where failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect. The shares or units of each Fund
sponsored by Company or its Subsidiaries (i) have been issued and sold by such
Fund in compliance with applicable law, (ii) are, in the case of such public
Funds only, qualified for public offering and sale by such Funds in each
jurisdiction where offers are made to the extent required under applicable law
and (iii) to the extent applicable, have been duly authorized and validly issued
and are fully paid and non-assessable, except in each case for such failures
that would not, individually or in the aggregate, have a Material Adverse
Effect.

(d) For all taxable years since its inception, to the Knowledge of Seller, each
of the public U.S. Funds sponsored by Company or its Subsidiaries has elected to
be treated as, and has qualified to be classified as, a regulated investment
company taxable under Subchapter M of Chapter 1 of the Code and under any
similar provisions of state or local law in any jurisdiction in which such
public Fund filed, or is required to file, a Tax Return, and each of the
non-public Funds sponsored by Company or its Subsidiaries has elected to be
treated as, and has qualified to be treated as, a partnership for U.S. federal
income tax purposes and any similar provisions or state or local law in any
jurisdiction in which such Fund filed or was required to file, a Tax Return.
Each of the non-U.S. Funds is organized as a pass through entity in the foreign
country or countries in which they are organized.

 

-22-



--------------------------------------------------------------------------------

3.25 Intercompany Arrangements.

(a) Section 3.25(a) of the Disclosure Schedule identifies all material
agreements or arrangements between Company or any Company Subsidiary, on the one
hand, and Seller or any of its Subsidiaries (other than Company and its
Subsidiaries), on the other hand.

(b) Neither Seller nor any of its Subsidiaries (other than Company and its
Subsidiaries) owns any material property or asset used in the conduct of the
business of Company and its Subsidiaries.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

4.1 Corporate Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Purchaser has the corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not have a Purchaser Material Adverse Effect. True and complete copies of
the certificate of incorporation and bylaws of Purchaser, as in effect as of the
date of this Agreement, have previously been delivered by Purchaser to Seller.
Purchaser is not in violation of any of the provisions of its certificate or
articles of incorporation or bylaws or other charter or organizational
documents, each as amended.

4.2 Authority; No Violation.

(a) Purchaser has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly approved by the Board of
Directors of Purchaser. No other corporate proceedings (including any approvals
of Purchaser’s stockholders) on the part of Purchaser are necessary to approve
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser.
Assuming due authorization, execution and delivery by Seller, this Agreement
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to the rights of creditors generally, or (ii) the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

-23-



--------------------------------------------------------------------------------

(b) Neither the execution and delivery of this Agreement by Purchaser, nor the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the terms or provisions hereof, will
(i) violate any provision of the certificate of incorporation or bylaws of
Purchaser or (ii) assuming that the consents and approvals referred to in
Section 4.3 are duly obtained, (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to Purchaser
or any of its Subsidiaries or any of their respective properties or assets or
(y) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by or rights or obligations under, or result in the
creation of any Lien upon any of the respective properties or assets of
Purchaser or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract, or other instrument or obligation to which Purchaser
or any of its Subsidiaries is a party, or by which they or any of their
respective properties, assets or business activities may be bound or affected,
except (in the case of clause (ii) above) for such violations, conflicts,
breaches, defaults or the loss of benefits which, either individually or in the
aggregate, would not result in a Purchaser Material Adverse Effect.

4.3 Consents and Approvals. Except for (i) the Requisite Regulatory Approvals
and (ii) such additional consents and approvals, the failure of which to make or
obtain would not be material, no consents or approvals of or filings or
registrations with any Governmental Entity or, of or with any third party, are
necessary in connection with (A) the execution and delivery by Purchaser of this
Agreement and (B) the consummation by Purchaser of the transactions contemplated
hereby. Purchaser has no reason to believe that any Requisite Regulatory
Approvals will not be obtained.

4.4 Financial Wherewithal. Purchaser has or will have as of the Closing
sufficient cash or cash equivalents available, directly or through one or more
affiliates, to pay the Purchase Price to Seller on the terms and conditions
contained herein, and there is no restriction on the use of such cash or cash
equivalents for such purpose.

4.5 Legal Proceedings.

(a) Neither Purchaser nor any of its Subsidiaries is a party to any, and there
are no pending or, to the knowledge of Purchaser, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations of any nature against Purchaser or any of its
Subsidiaries which would have, individually or in the aggregate, a Purchaser
Material Adverse Effect.

(b) There is no injunction, order, judgment or decree imposed upon Purchaser,
any of its Subsidiaries or the assets of Purchaser or any of its Subsidiaries
which would have a Purchaser Material Adverse Effect.

 

-24-



--------------------------------------------------------------------------------

4.6 Compliance with Applicable Law. Purchaser and each of its Subsidiaries hold
all licenses, franchises, permits and authorizations necessary for the lawful
conduct of their respective businesses, and have complied with and are not in
default, under any applicable law, statute, order, rule, regulation, policy
and/or guideline of any Governmental Entity relating to Purchaser or any of its
Subsidiaries, except in each case where the failure to hold such license,
franchise, permit or authorization or such noncompliance or default would not
have, individually or in the aggregate, a Purchaser Material Adverse Effect, and
neither Purchaser nor any of its Subsidiaries knows of, or has received notice
of, any violations of any of the above, except for such violations which would
not have, individually or in the aggregate, a Purchaser Material Adverse Effect.

4.7 Agreements with Regulatory Agencies. Neither Purchaser nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive that would,
individually or in the aggregate, have a Purchaser Material Adverse Effect.

4.8 Broker’s Fees. Neither Purchaser nor any of its Subsidiaries has employed
any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement.

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

5.1 Conduct of Business of Company Prior to the Closing Date. During the period
from the date of this Agreement to the Closing Date, except as expressly
contemplated or permitted by this Agreement (including, without limitation,
pursuant to Section 5.2), Seller shall cause Company and each of its
Subsidiaries to, (a) conduct its business in the usual, regular and ordinary
course consistent with past practice and (b) use commercially reasonable efforts
to maintain and preserve intact its business organization and its current
relationships with its customers, regulators, employees and other persons with
which it has significant business or other relationships.

5.2 Certain Actions by Seller. At or prior to Closing, Seller shall, or shall
cause Company to, take all steps necessary:

(a) to exercise Company’s right to call the $50,000,000 of 8.41% Trust Preferred
Capital Securities (“Trust Preferred”) issued by an Affiliate of Company and to
pay the premium necessary to call such Trust Preferred;

(b) to cancel the interest rate swap agreements between Company and Seller (the
“Swaps”) pursuant to their terms, with the amount of any payments to be made on
cancellation of such Swaps pursuant to the terms thereof to be as determined by
Citigroup Global Markets Inc. using the same procedures and calculations
Citigroup Global Markets Inc. has historically used with respect to such Swaps;

 

-25-



--------------------------------------------------------------------------------

(c) to terminate the sweep of excess cash in Seller’s and its Affiliates’ client
accounts into accounts held at Affiliates of Company, with such termination to
occur following notice to such clients and with any amounts still held at
Company at the Closing Date transferred into accounts held at other Affiliates
of Seller at the Closing Date;

(d) to pay all amounts owed under the $300,000,000 short term credit facility
between Seller and Company and to terminate such facility;

(e) to terminate the $200,000,000 of intercompany repurchase agreements between
Company and an Affiliate of Seller maturing April 9, 2007 (and either Company or
Seller, as the case may be, shall make applicable payments pursuant to the terms
of such agreements as required to reflect any mark-to-market adjustments taken
in connection with such termination), and not to renew the $200,000,000
intercompany repurchase agreement between Company and an Affiliate of Seller
maturing December 19, 2006;

(f) to terminate all other intercompany agreements and relationships (including
any referral agreements) between Seller or any of its Subsidiaries and Company
or any of its Subsidiaries other than as set forth in the Transition Services
Agreement, and settle all unpaid invoices and accounts; and

(g) subject to applicable law and regulatory requirements, to pay to Seller
(i) the cash dividend previously approved by the Board of Directors of Company
in the amount of $15,000,000 and (ii) an additional cash dividend as of the
Closing Date (payable immediately prior to the Closing Date) equal to 50% of the
consolidated earnings of Company and its Subsidiaries, calculated in the manner
specified in Exhibit B, for the period from September 30, 2006 through the
Closing (provided, however, that in no event shall the dividend paid pursuant to
this clause (ii) exceed Forty Million U.S. Dollars ($40,000,000)).

In addition to the foregoing, Purchaser acknowledges that Seller has the right
at any time to withdraw some or all of the assets of customers of Seller and its
non-Company Subsidiaries.

5.3 Forbearances of Seller. During the period from the date of this Agreement to
the Closing Date, except as set forth in Section 5.3 of the Disclosure Schedule
or as expressly contemplated or permitted by this Agreement (including, without
limitation, pursuant to Section 5.2), Seller shall not with respect to Company
and Company’s Subsidiaries, and Seller shall not permit Company or any Company
Subsidiary to do any of the following, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld:

(a)(i) other than in the ordinary course of business consistent with past
practice, incur any indebtedness for borrowed money (other than short-term
indebtedness incurred to refinance existing indebtedness, and indebtedness of
Company or any of its Subsidiaries to Company or any of its Subsidiaries, and
indebtedness under existing lines of credit), assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other individual, corporation or other entity, or make any loan or advance
(except to the extent committed to prior to the date hereof and set forth in
Section 3.14 of the Disclosure Schedule) in an aggregate amount in excess of
$2,000,000 (provided that any indebtedness, loans or advances involving Seller
and its Affiliates shall be in the ordinary course

 

-26-



--------------------------------------------------------------------------------

consistent with past practice and shall not require the payment of any penalty
or premium) or (ii) incur any capital expenditures (other than capital
expenditures incurred pursuant to contracts or commitments in force on the date
of this Agreement) in an aggregate amount in excess of $12,000,000;

(b)(i) adjust, split, combine or reclassify any capital stock, (ii) make,
declare or pay any dividend or distribution (except for dividends paid in the
ordinary course of business by any Subsidiary (whether or not wholly-owned) of
Company to Company or any wholly owned Subsidiary of Company) or make any other
distribution on any shares of its capital stock or redeem, purchase or otherwise
acquire any securities or obligations convertible into or exchangeable for any
shares of its capital stock, (iii) grant any stock appreciation rights or grant
to any individual, corporation or other entity any right to acquire any shares
of its capital stock, (iv) issue any additional shares of capital stock or
(v) enter into any agreement, understanding or arrangement with respect to the
sale or voting of its capital stock;

(c) sell, transfer, mortgage, encumber or otherwise dispose of any of its
properties or assets, including capital stock in any Company Subsidiary, to any
individual, corporation or other entity other than a direct or indirect
wholly-owned Company Subsidiary, or cancel, release or assign any indebtedness
to any such person or any claims held by any such person, except (i) in the
ordinary course of business consistent with past practice to third parties who
are not Affiliates of Seller, (ii) pursuant to contracts or agreements in force
at the date of this Agreement that are, if involving properties or assets having
a value in excess of $1,000,000 or any capital stock in any Company Subsidiary,
set forth in the Disclosure Schedule or (iii) otherwise with respect to
properties, assets and indebtedness with an aggregate fair market value not in
excess of $2,000,000;

(d)(i) acquire any business entity, whether by stock purchase, merger,
consolidation or otherwise, or (ii) make any other investment either by purchase
of stock or securities, contributions to capital, property transfers, or
purchase of any property or assets of any other individual, corporation, limited
partnership or other entity other than a wholly-owned Company Subsidiary, other
than, in the case of clause (ii), for investments in the ordinary course of
business consistent with past practice for cash consideration with an aggregate
value not in excess of $2,000,000;

(e)(i) except (v) as set forth on Section 5.3(e) of the Disclosure Schedule,
(w) payment of fiscal 2006 bonuses in the ordinary of business consistent with
past practice, (x) changes to Seller plans applicable to Seller employees
generally), (y) as required under applicable law or the terms of any existing
agreement to which Company is a party, and (z) for increases in annual base
salary at times and in amounts in the ordinary course of business consistent
with past practice, which shall not exceed 4% in the aggregate (on an annualized
basis), increase in any manner the compensation or benefits of any of the
current or former directors, officer or employees of Company or its Subsidiaries
(collectively “Employees”), (ii) pay any pension or retirement allowance not
required by any current plan or agreement to any Employee, (iii) become a party
to, establish, amend, commence participation in, terminate or commit itself to
any stock option plan or other stock-based compensation plan, compensation
(including, without limitation, any employee co-investment fund), severance,
pension, retirement, profit-sharing or welfare benefit plan or agreement or
employment agreement with or

 

-27-



--------------------------------------------------------------------------------

for the benefit of any Employee (or newly hired employees), (iv) accelerate the
vesting of any stock-based compensation under any Company-Only Plans, (v) hire
or terminate the employment of any employee of the Company or its Subsidiaries
who has (in the case of employees to be terminated) or would have (in the case
of employees to be hired) target total compensation (cash and target equity) of
$300,000 or more, other than terminations for cause (provided, that, in the
event Company desires to hire an employee with such target or greater total
compensation, Company and Purchaser shall cooperate in a reasonably prompt
manner to discuss such request, and Purchaser shall not unreasonably withhold
its consent to such request), or (vi) transfer any current Employee to Seller or
its Subsidiaries (other than the Company or its Subsidiaries) or transfer any
employee or officer of Seller or its Subsidiaries (other than an Employee) to
the Company or any of its Subsidiaries;

(f) settle any claim, action or proceeding other than claims, actions or
proceedings in the ordinary course of business consistent with past practice
involving solely money damages not in excess of $5,000,000 individually or
$10,000,000 in the aggregate, or waive or release any material rights or claims
other than in the ordinary course of business consistent with past practice;

(g) change its methods of accounting (or the manner in which it accrues for
liabilities) in effect at September 30, 2006, except as required by changes in
GAAP as concurred in by Deloitte & Touche LLP, its independent auditors;

(h) make, change or revoke any material Tax election, change an annual Tax
accounting period, adopt or change any Tax accounting method, file any material
amended Tax Return, enter into any closing agreement with respect to a material
amount of Taxes, settle any material Tax claim or assessment or surrender any
right to claim a refund of a material amount of Taxes;

(i) adopt or implement any amendment to its Certificate of Incorporation or any
changes to its bylaws or comparable organizational documents;

(j) materially restructure or materially change its investment securities
portfolio, through purchases, sales or otherwise, or the manner in which the
portfolio is classified or reported or materially alter the credit or risk
concentrations associated with its underwriting and other investment banking
businesses (it being understood and agreed that in the event that Company
desires to undertake any of the foregoing, (i) the Company officers set forth on
Schedule 5.3(j) may discuss such desire directly with the Purchaser officers set
forth on such Schedule, (ii) such officers shall discuss the desired action(s)
in good faith and with a view to determining the appropriate course of action as
promptly as practicable and (iii) Purchaser shall not unreasonably withhold its
consent to the requested actions under this clause (j));

(k) enter into, amend in any material respect or terminate any contract of the
sort required to be disclosed pursuant to Section 3.14, other than in the
ordinary course of business consistent with past practice; provided that in no
event shall Company or any Company Subsidiary enter into any contract of the
sort required to be disclosed pursuant to Section 3.14(a) (iii), (vi), (vii),
(x) or (xi) or that calls for aggregate annual payments of $1,000,000 or more
unless terminable on 90 days or less notice without payment of any penalty or
premium;

 

-28-



--------------------------------------------------------------------------------

(l) take any action that is intended or would be reasonably likely to result in
any of the conditions set forth in Article VII not being satisfied, except, in
every case, as may be required by applicable law; or

(m) agree to, or make any commitment to, take any of the actions prohibited by
this Section 5.3.

5.4 No Solicitation. Prior to the Closing Date, or until this Agreement is
terminated in accordance with its terms, Seller shall not, Seller shall cause
Company not to, and Seller shall use all reasonable efforts to cause Seller’s
and Company’s respective officers, employees, directors, agents or
representatives not to, directly or indirectly, solicit or initiate discussions
or engage in negotiations with, or provide information (other than publicly
available information) to, or authorize any financial advisor or other Person to
solicit or initiate discussions or engage in negotiations with, or provide
information to, any Person (other than Purchaser or a Purchaser Representative)
concerning any potential sale of capital stock of, or merger, consolidation,
combination, sale of assets, reorganization or other similar transaction
involving, Company.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Regulatory Matters.

(a) Each of Purchaser and Seller shall, and shall cause its Subsidiaries to,
(i) take, or cause to be taken, all actions necessary, proper to comply promptly
with all legal requirements which may be imposed on such party or its
Subsidiaries with respect to the transactions contemplated hereby, including,
without limitation, obtaining any third party consent which may be required to
be obtained in connection with the transactions contemplated hereby, and,
subject to the conditions set forth in Article VII hereof, to consummate the
transactions contemplated hereby (including, for purposes of this Section 6.1,
required in order to continue any contract or agreement with Company or its
Subsidiaries following Closing or to avoid any penalty or other fee under such
contracts and agreements, in each case arising in connection with the
transactions contemplated hereby) and (ii) obtain (and cooperate with the other
party to obtain) any consent, authorization, order or approval of, or any
exemption by, any Governmental Entity which is required or advisable to be
obtained by Seller or Purchaser, respectively, or any of their respective
Subsidiaries in connection with the transactions contemplated by this Agreement.
The parties hereto shall cooperate with each other and promptly prepare and file
all necessary documentation, and to effect all applications, notices, petitions
and filings (including, if required, notification under the HSR Act), to obtain
as promptly as practicable all permits, consents, approvals and authorizations
of all third parties and Governmental Entities which are necessary or advisable
to consummate the transactions contemplated by this Agreement. Purchaser and
Seller shall have the right to review in advance and, to the extent practicable,
each will consult the other on, in each case subject to applicable laws relating
to the exchange of information, all the information relating to Seller, Company
or Purchaser, as the case may be, and any of their respective Subsidiaries,
which appear in any filing made with, or written materials submitted to, any
third party or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing

 

-29-



--------------------------------------------------------------------------------

right, each of the parties hereto shall act reasonably and as promptly as
practicable. The parties hereto agree that they will consult with each other
with respect to the obtaining of all permits, consents, approvals and
authorizations of all third parties and Governmental Entities necessary or
advisable to consummate the transactions contemplated by this Agreement and each
party will keep the other apprised of the status of matters relating to
completion of the transactions contemplated herein. Each of Purchaser and Seller
shall resolve any objections that may be asserted by any Governmental Entity
with respect to this Agreement or the transactions contemplated by this
Agreement. For purposes of this Section 6.1(a), in taking each of the foregoing
actions each party shall be required only to use commercially reasonable
efforts; provided that with respect to obtaining the approval of the Federal
Reserve Board and the approvals of all other relevant Federal and state bank and
thrift regulators to the transactions contemplated by this Agreement, each party
shall be required to use reasonable best efforts.

(b) Purchaser and Seller shall, upon request, furnish each other with all
information concerning Purchaser, Seller, Company and their respective
Subsidiaries, directors, officers and shareholders and such other matters as may
be reasonably necessary in connection with any statement, filing, notice or
application made by or on behalf of Purchaser, Seller, Company or any of their
respective Subsidiaries to any Governmental Entity in connection with the
transactions contemplated by this Agreement.

(c) Purchaser and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity or third party whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement which causes such party to believe that there is a reasonable
likelihood that any Requisite Regulatory Approval or other consent or approval
will not be obtained or that the receipt of any such approval will be materially
delayed.

6.2 Access to Information.

(a) Subject to the Confidentiality Agreement, Seller agrees to provide Purchaser
and Purchaser’s officers, directors, employees, accountants, counsel, financial
advisors, agents and other representatives (collectively, the “Purchaser
Representatives”), from time to time prior to the Closing Date or the
termination of this Agreement, such information as Purchaser shall reasonably
request with respect to Company and its Subsidiaries and their respective
businesses, financial conditions and operations and such access to the
properties and personnel of Company and its Subsidiaries as Purchaser shall
reasonably request, which access shall occur during normal business hours and
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of Company or its Subsidiaries. Except as required by
law, Purchaser will hold, and will cause its officers, employees, accountants,
counsel, financial advisors and other representatives and affiliates to hold,
any nonpublic information received from Seller or Company, directly or
indirectly, in accordance with the Confidentiality Agreement.

(b) Seller and Company shall not be required to provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights of customers, jeopardize the attorney-client or other legal privilege of
the institution in possession or control of such information or contravene any
law, rule, regulation, order, judgment, decree,

 

-30-



--------------------------------------------------------------------------------

fiduciary duty or binding agreement entered into prior to the date of this
Agreement. The parties hereto will make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply.

6.3 No Additional Representations. Purchaser acknowledges that neither Seller
nor any of its Affiliates is making any representation or warranty, express or
implied, as to any financial or other matter with respect to Seller, Company or
their respective Subsidiaries, except for the representations and warranties
expressly set forth in Article III. Seller acknowledges that neither Purchaser
nor any of its Affiliates is making any representation or warranty, express or
implied, as to any financial or other matter with respect to Purchaser or its
Subsidiaries, except for the representations and warranties expressly set forth
in Article IV.

6.4 Public Disclosure. Seller and Purchaser shall consult with each other before
issuing any press release or otherwise making any public statement or making any
other public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement or any of the transactions
contemplated hereby, and neither shall issue any such press release or make any
such statement or disclosure without the prior approval of the other (which
approval shall not be unreasonably withheld or delayed), except as may be
required by law or the rules of any market or exchange on which the shares of
Seller or Purchaser may be listed for trading, in which case the party proposing
to issue such press release or make such public statement or disclosure shall
consult with the other party before issuing such press release or making such
public statement or disclosure.

6.5 Employees; Employee Benefit Matters.

(a) Following the Closing Date, Purchaser shall maintain or cause to be
maintained compensation opportunities, employee pension and welfare plans for
the benefit of employees who are actively employed by the Company and its
Subsidiaries as of the Closing Date (“Covered Employees”) which, in the
aggregate, are generally substantially comparable to those compensation
opportunities and other employee, pension and welfare benefits that are made
available to similarly situated employees of Purchaser or its Subsidiaries as
applicable, provided, that in no event shall any Covered Employee be eligible to
participate in any closed or frozen plan of Purchaser or its Subsidiaries;
provided, further, that until such time as Purchaser shall cause Covered
Employees to participate in the benefit plans that are made available to
similarly situated employees of Purchaser or its Subsidiaries, the Covered
Employees continued participation in the benefit plans of the Company and its
Subsidiaries shall be deemed to satisfy the foregoing provisions of this
sentence. Notwithstanding the foregoing, (i) each Covered Employee shall be
eligible for severance benefits following the Closing Date solely under
Purchaser’s severance plan and (ii) nothing herein shall obligate Purchaser or
any of its Subsidiaries to continue the employment of any Covered Employee.

(b) For purposes of their participation in the employee benefit plans,
arrangements and agreements of Purchaser (the “Purchaser Benefit Plans”),
Purchaser shall credit each Covered Employee of Company and each of its
Subsidiaries with full credit for all service credited under the Company Benefit
Plans (including service with Company prior to the Closing Date and, where
applicable, service with prior or predecessor employers to the extent credit is
given for such service under the Company Benefit Plans) for purposes of
eligibility to

 

-31-



--------------------------------------------------------------------------------

participate and receive benefits, for purposes of vesting and, except under
defined benefit pension plans, for purposes of benefit accruals; provided that
such recognition of service shall not operate to duplicate benefits with respect
to Covered Employee and Covered Employees shall receive no credit for service
under closed or frozen Purchaser Benefit Plans. With respect to Purchaser
welfare benefit plans, Purchaser shall use commercially reasonable efforts to
cause any such plan to waive any pre-existing condition exclusions and
actively-at-work requirements thereunder with respect to the Covered Employees
and their eligible dependents (to the extent waived under the applicable Company
welfare benefit plan and, with respect to life insurance coverage, up to the
Covered Employee’s current level of insurability) and ensure that any covered
expenses incurred on or before the Closing Date (or, if later, the date on which
such Covered Employee commences participation in a Purchaser Benefit Plan) shall
be taken into account for purposes of satisfying applicable deductible,
coinsurance and maximum out-of-pocket provisions after the Closing Date, to the
extent that such expenses are taken into account for the benefit of similarly
situated employees of Purchaser.

(c) Purchaser shall cause Company to honor all written contractual obligations
of Company and its Subsidiaries to their respective current and former
employees, directors and independent contractors, including, but not limited to,
all obligations under employment, severance and consulting plans and
arrangements and under all other Company-Only Plans to the extent disclosed on
Section 3.11(a) of the Company Disclosure Schedule; provided that nothing herein
shall limit the right of Purchaser or any of its Subsidiaries to terminate any
particular plan or agreement in accordance with its terms. Notwithstanding the
foregoing, for at least the one-year period following the Closing Date,
Purchaser shall continue to provide to participating retirees as of the date
hereof post-retirement benefits that are substantially comparable to the
post-retirement benefits provided under Company-Only Plans as in effect for such
retirees as of immediately prior to the Closing Date.

(d) Without limiting the generality of the final sentence of Section 10.10,
nothing in this Section 6.5, express or implied, is intended to or shall confer
upon any other person including without limitation any employee or former
employee, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement and no provision of this Section 6.5 shall constitute
an amendment of any Company Benefit Plan.

(e) Seller shall cause the Board of Directors of the Company (or the appropriate
committee thereof) to take the necessary action to amend the Company-Only Plans
and any Company sponsored employee benefit trusts or other funding vehicles (the
“Company Benefit Trusts”), including without limitation those listed on Schedule
6.5(e) of the Company Disclosure Schedule, or take such other appropriate
action, to ensure that for purposes of the Company-Only Plans and the Company
Benefit Trusts, the transactions contemplated by this Agreement (either standing
alone or together with any other event) will not constitute a “change of
control” (or any derivation of such term) and that in no event shall the
transactions contemplated by this Agreement (either standing alone or together
with any other event) result in (i) the accelerated payment or vesting of any
compensation or benefits under any Company-Only Plans, (ii) the right to receive
severance or similar benefits under any Company-Only Plans, (iii) the funding of
any Company Benefit Trusts, (iv) any limitation on the ability of the Company to
amend or terminate any Company-Only Plan or Company Benefit Trust, or (v) any
limitation on the Company’s right to receive a reversion of assets. Prior to
adoption, Seller shall provide

 

-32-



--------------------------------------------------------------------------------

Purchaser with copies of such amendments and/or resolutions and the opportunity
to comment on them. Prior to the Closing Date, Seller shall have ratified the
amendments required by this Section 6.5(e).

6.6 Nonsolicit of Employees and Clients.

(a) Seller agrees that, for a period of two years from the Closing Date, without
the prior written consent of Purchaser, neither Seller nor any of its Affiliates
will (or will assist or encourage others to), directly or indirectly, solicit to
hire (or cause or seek to cause to leave the employ of Company or any Company
Subsidiary or any of their successors) any officer or employee of Company or any
Company Subsidiary as of the Closing Date; provided that Seller and its
Affiliates shall not be in breach of this provision where an employee (i) has,
prior to the Closing Date, been severed or been in receipt of notice to
terminate his or her employment, (ii) is solicited by way of any general
solicitation or advertisement not targeted at such employee, or (iii) contacts
Seller or its Affiliates without any solicitation by Seller or any of its
Affiliates; provided, however, that notwithstanding the foregoing, in no event
during such two-year period shall Seller or any of its Affiliates hire any Key
Employee unless such person has not been an employee of Company or its
Affiliates for at least six months. As used herein, “Key Employee” means any
executive officer of Company, any of Company’s department or function heads, or
any investment management or client relationship management team member.

(b) Seller agrees that, for a period of two years from the Closing Date, without
the prior written consent of Purchaser, neither Seller nor any of its Affiliates
will, directly or indirectly, enter into any investment advisory, sub-advisory,
management or other agreement for the provision of investment advisory or
sub-advisory, wealth management, planning or similar services (other than an
agreement which may provide such services as an incidental part of a brokerage
account and was not undertaken with a view to avoiding the restrictions
contained herein) with any Person that (i) is a customer or client of Company or
any of its Subsidiaries as of the Closing Date or who was such at any time
during the twelve-month period prior to the Closing Date and (ii) accounted for
gross revenues during any twelve month period during the past two years (or, if
such Person has been a customer or client for less than twelve months, an
annualized gross revenue run-rate) of not less than $25,000, or persuade or
attempt to persuade any such Persons not to purchase any of the products or
services provided by Company or its Subsidiaries. For the avoidance of doubt,
any and all customer and client lists, mandates and other information shall be
subject to the provisions of Section 6.12.

6.7 Indemnification; Directors’ and Officers’ Insurance.

(a) Purchaser shall cause Company to indemnify, defend and hold harmless, the
present and former officers and directors of Company and each of Company’s
Subsidiaries in their capacities as such (each a “Company Indemnified Party”) in
accordance with the Certificate of Incorporation and bylaws, or other charter
documents, of Company and the respective Company Subsidiaries and any agreements
or plans maintained by Company and the respective Company Subsidiary, to the
fullest extent permitted thereunder and not prohibited by law after the Closing
Date against all losses, expenses, claims, damages and liabilities arising out
of actions or omissions occurring on or prior to the Closing Date (other than
the transactions contemplated hereby, which liabilities shall be retained by
Seller); provided that in no event shall

 

-33-



--------------------------------------------------------------------------------

a “Company Indemnified Party” include any Person who is or was employed or
retained primarily by Seller or an Affiliate of Seller (other than Company and
its Subsidiaries) and not primarily employed or retained by Company or its
Subsidiaries, and Seller agrees that it shall indemnify, defend and hold
harmless such individuals to the same extent that Purchaser is agreeing with
respect to the Company Indemnified Parties.

(b) In the event following the Closing Purchaser or any of its successors or
assigns or Company or any of its successors or assigns (i) consolidates with or
merges into any other person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfers or
conveys all or substantially all of its properties and assets to any person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of Purchaser or Company, as applicable,
assume the obligations set forth in this section.

(c) The provisions of this Section 6.7 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party and his or her heirs and
representatives.

6.8 Additional Agreements. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of each party to this Agreement and
their respective Subsidiaries shall take all such necessary action as may be
reasonably requested by, and at the sole expense of, the requesting party.

6.9 Transition Services Agreement. At the Closing Date, Seller and Company will
enter into the Transition Services Agreement on substantially the terms set
forth in Section 6.9 of the Disclosure Schedule, providing for the continuation
by Seller or its Affiliates of data center services to Company for eighteen
months following the Closing.

6.10 Certain Fund and Client Matters.

(a) Seller shall use its reasonable best efforts, or cause Company and its
applicable Subsidiaries to use their reasonable best efforts, with respect to
each public U.S. Fund (including the Excelsior Mutual Funds) (A) to request, as
promptly as practical following the date of this Agreement, the applicable board
of directors or trustees (or Persons performing similar functions) of each
public U.S. Fund (each, a “Public Fund Board”) to approve (and to recommend that
the shareholders of such Fund approve) a new Investment Advisory Agreement with
the relevant Company entity, to be effective at the Closing, containing terms
that, taken as a whole, subject to applicable law, are no less favorable to such
entity than the terms of the existing Investment Advisory Agreement between such
public U.S. Fund and the relevant Company entity; (B) to request, as promptly as
practical following receipt of the approval and recommendation described in
clause (A) above, such Public Fund Board to call a special meeting of the
shareholders of such public U.S. Fund to be held as promptly as reasonably
practical for the purpose of voting upon a proposal to approve (in the requisite
manner) such new Investment Advisory Agreement; (C) to prepare and to file (or
to cause to be prepared and filed) with the SEC and all other applicable
Governmental Authorities, as promptly as practical following receipt of the
approval and recommendation described in clause (A) above, all registration
statements and proxy solicitation materials required to be distributed to the
shareholders of such

 

-34-



--------------------------------------------------------------------------------

public U.S. Fund with respect to the actions recommended for shareholder
approval by such Public Fund Board and to mail (or to cause to be mailed) such
proxy solicitation materials as promptly as practical after clearance thereof by
the SEC (if applicable); and (D) to submit (or to request such Public Fund Board
to submit), as promptly as practical following the mailing of the proxy
materials to the shareholders of such public U.S. Fund for a vote at a
shareholders meeting the proposal described in clause (B) above.

(b) Purchaser agrees, insofar as within the control of it or its affiliates, to
use its reasonable best efforts to assure compliance with the conditions of
Section 15(f) of the 1940 Act with respect to the public U.S. Funds. Without
limiting the foregoing, Purchaser agrees that (i) for a period of not less than
three years after the Closing Date, Purchaser shall use its reasonable best
efforts to assure that no more than 25% of the members of the Board of Directors
of any public U.S. Fund shall be “interested persons” (as defined in the 1940
Act) of Purchaser (or such other entity which acts as adviser or subadviser to
the Funds) or of the predecessor investment adviser or any subadviser of the
Funds and (ii) neither Purchaser nor any affiliate (including any parent company
of Purchaser) of Purchaser (or any entity which will act as adviser or
subadviser to the Funds), for a period of not less than two years after the
Closing Date, shall impose or shall have any express or implied understanding,
arrangement or intention to impose an “unfair burden” (as such term is used in
Section 15(f) of the 1940 Act) on any of the Funds as a result of the
transactions contemplated hereby.

(c) With respect to each Client not covered by the approval provisions of
Section 6.10(a), including each Fund that is not a public U.S. Fund, Seller
shall use its reasonable best efforts, or shall cause the Company to use its
reasonable best efforts, to obtain, in accordance with applicable law and the
applicable Investment Advisory Agreement, and as promptly as practical following
the date of this Agreement, such approvals, consents or other actions, if any,
by (x) the boards of directors or comparable governing bodies, if any,
regulating or self-regulating authorities or shareholders required by applicable
law or the arrangements governing any Client that is a Fund, and (y) for Clients
that are not Funds, such Client, so that in all cases after the Closing Company
or its applicable Subsidiary may continue its applicable management, advisory or
sub-advisory relationship on terms that, taken as a whole, subject to applicable
law, are no less favorable to such entity than the terms of the existing
Investment Advisory Agreement between such Client and the applicable Company
entity.

(d) Purchaser shall be provided a reasonable opportunity to review and comment
on all consent materials to be used by the Company or its applicable Subsidiary
pursuant to Section 6.10(a) and (c) prior to distribution. Seller shall promptly
upon receipt by Seller, Company or its applicable Subsidiary make available to
Purchaser copies of any and all substantive correspondence between it and
Clients or representatives or counsel of such Clients relating to the consent
solicitation provided for in this Section 6.10. Purchaser shall cooperate and
provide such reasonable assistance as Seller may request in connection with
seeking the consents contemplated by this Section 6.10, and shall not take any
action with respect to the U.S. Public Funds that would reasonably be expected
to cause fund shareholders to not approve new Investment Company Advisory
Agreements.

 

-35-



--------------------------------------------------------------------------------

6.11 Additional Agreements Regarding Tax Matters.

(a) Interim Periods. In the case of any Interim Period

(i) income Taxes (including income based franchise Taxes) and other
transactional based Taxes, e.g., sales Tax, of each of the Company and its
Subsidiaries for the portion of any Interim Period ending on the Closing Date
will be computed as if such taxable period ended as of the close of business on
the Closing Date, and, in the case of any such Taxes of any of the Company and
its Subsidiaries attributable to the ownership by any of the Company and its
Subsidiaries of any equity interest in any partnership or other “flowthrough”
entity (other than the Company and its Subsidiaries), as if a taxable period of
such partnership or other “flowthrough” entity ended as of the close of business
on the Closing Date; and

(ii) any other Tax of each of the Company and its Subsidiaries for the portion
of any Interim Period ending on the Closing Date will be computed by multiplying
the total amount of such Tax for the full taxable period that includes but does
not end on the Closing Date by a fraction, the numerator of which is the number
of days from the beginning of such taxable period to and including the Closing
Date and the denominator of which is the total number of days in such full
taxable period.

(b) Preparation and Filing of Tax Returns.

(i) Purchaser will be responsible for preparing and filing (or causing the
preparation and filing of) all Tax Returns with respect to the assets and
activities of Company and its Subsidiaries for all Interim Periods and
Post-Closing Periods. Seller agrees to cooperate with Purchaser, in accordance
with Purchaser’s reasonable requests, in the preparation and filing of such Tax
Returns.

(ii) Seller will be responsible for preparing and filing (or causing the
preparation and filing of) all Tax Returns with respect to the assets and
activities of Company and its Subsidiaries for all Pre-Closing Periods (other
than any Interim Period), including those Tax Returns that are due after the
Closing Date. Purchaser agrees to cooperate with Seller, in accordance with
Seller’s reasonable requests, in the preparation and filing of such Tax Returns
and shall make appropriate officers of Company available to review and sign such
Tax Returns.

(iii) Seller covenants and agrees that, for the taxable period ending on the
Closing Date, Company will be included in the affiliated group which includes
Seller for federal income Tax purposes and the results of its operations for
such period will be reflected in a consolidated federal income Tax Return
prepared for such affiliated group.

(iv) Purchaser covenants and agrees that, for the taxable period beginning on
the day after the Closing Date, Company will be included in the affiliated group
which includes Purchaser for federal income Tax purposes and the results of its
subsequent operations will be reflected in a consolidated federal income Tax
Return prepared for such affiliated group.

 

-36-



--------------------------------------------------------------------------------

(v) Subject to the provisions of this Agreement, all decisions relating to the
preparation of Tax Returns shall be made in the sole discretion of the party
responsible under this Agreement for such preparation.

(c) Payment of Taxes. From and after the Closing Date:

(i) Seller will pay or cause to be paid all Taxes with respect to Tax Returns
which Seller is obligated to prepare and file or cause to be prepared and filed
pursuant to Section 6.11(b) (and Company, upon request from Seller, shall
reimburse Seller to the extent such Taxes are included as a liability (excluding
any reserve for deferred Taxes) on the Closing Balance Sheet); provided,
however, that Purchaser hereby assumes and agrees to pay directly to or at the
direction of Seller, at least five days prior to the date payment (including
estimated payment) thereof is due, the share of such Taxes relating to the
Company and its Subsidiaries for the Post-Closing Period.

(ii) Purchaser will pay or cause to be paid all Taxes with respect to Tax
Returns which Purchaser is obligated to prepare and file or cause to be prepared
and filed pursuant to Section 6.11(b); provided, however, that Seller hereby
assumes and agrees to pay directly to or at the direction of Purchaser, at least
five days prior to the date payment (including estimated payment) thereof is
due, the share of such Taxes relating to the Company and its Subsidiaries for
the Pre-Closing Period.

(d) Seller’s Contest Rights Regarding Taxes. Notwithstanding any other provision
of this Agreement to the contrary, Seller shall, at is own expense, have the
sole right (but not the obligation) to control, defend, settle, compromise or
prosecute in any manner any audit, examination, investigation, hearing or other
proceeding (collectively, “Tax Proceeding”) with respect to any Tax Return of
Company and its Subsidiaries involving only Pre-Closing Periods; provided,
however, Seller, without the consent of Purchaser (which consent will not be
unreasonably withheld or delayed), shall not settle, compromise or abandon any
Tax Proceeding with respect to a Pre-Closing Period if such action would
materially adversely affect the Purchaser, its Affiliates, or, following the
Closing Date, the Company and its Subsidiaries. In addition, (i) Seller shall
keep Purchaser duly informed of any such Tax Proceedings and (ii) Purchaser
shall be entitled to receive copies of all correspondence and documents relating
to such Tax Proceedings (but, for these purposes, excluding access to any
financial and other confidential or proprietary information pertaining to any
member of Seller’s consolidated group other than Company and its Subsidiaries).

(e) Purchaser’s Contest Rights Regarding Taxes. Except as expressly provided
otherwise in Section 6.11(d) or in Article IX, Purchaser shall, at its own
expense, have the sole right (but not the obligation) to control, defend,
settle, compromise, or prosecute in any manner a Tax Proceeding with respect to
any Tax Return of Company and its Subsidiaries; provided, however, Purchaser,
without the consent of Seller (which consent will not be unreasonably withheld
or delayed), shall not settle, compromise or abandon any Tax Proceeding related
to an Interim Period. In addition, (i) Purchaser shall keep Seller duly informed
of any Tax Proceedings in connection with Taxes for any Interim Period and
(ii) Seller shall be entitled to receive copies of all correspondence and
documents relating to such Tax Proceedings (but, for these purposes, excluding
access to any financial and other confidential or proprietary information
pertaining to any member of Purchaser’s consolidated group other than Company
and its Subsidiaries).

 

-37-



--------------------------------------------------------------------------------

(f) Tax Sharing Agreements. On the Closing Date, all Tax sharing agreements and
arrangements between (a) any of the Company and its Subsidiaries, on the one
hand, and (b) Seller or any of its Affiliates (other than any of the Company and
its Subsidiaries), on the other hand, will be terminated and have no further
effect for any taxable year or period (whether a past, present or future year or
period), and no additional payments will be made thereunder on or after the
Closing Date in respect of a redetermination of Tax liabilities or otherwise.

(g) Notification Requirements. Purchaser shall, and shall cause Company to,
promptly (but in all events within 20 Business Days of receipt thereof) forward
to Seller all written notifications and other written communications from any
Tax authority received by Purchaser or Company relating solely to any
Pre-Closing Period of Company, and, consistent with the provisions of
Section 6.11(d), Purchaser shall, and shall cause Company to take such
reasonable actions as requested by Seller to enable Seller to take any action
Seller deems appropriate with respect to any proceedings relating thereto.

(h) Cooperation. Purchaser, Seller and Company shall each at their own expense
cooperate with each other and make available to each other such Tax data and
other information as may be reasonably required in connection with (i) the
preparation or filing of any Tax Return, election, consent or certification, or
any claim for refund, (ii) any determinations of liability for Taxes, or
(iii) any Tax Proceeding (“Tax Data”). Such cooperation shall include, without
limitation, making their respective employees and independent auditors
reasonably available on a mutually convenient basis for all reasonable purposes,
including, without limitation, to sign Tax forms and consents, to provide
explanations and background information and to permit the copying of books,
records, schedules, workpapers, notices, revenue agent reports, settlement or
closing agreements and other documents containing the Tax Data (“Tax
Documentation”). The Tax Data and the Tax Documentation shall be retained until
one year after the expiration of all applicable statutes of limitations
(including extensions thereof); provided, however, that in the event an audit,
examination, investigation or other proceeding has been instituted prior to the
expiration of an applicable statute of limitations, the Tax Data and Tax
Documentation relating thereto shall be retained until there is a final
determination thereof (and the time for any appeal has expired).

(i) Carryforwards and Carrybacks. Purchaser will cause each of the Company and
its Subsidiaries to elect, where permitted by law, to carry forward any net
operating loss, net capital loss, charitable contribution or other item arising
after the Closing Date that could, in the absence of such an election, be
carried back to a taxable period of any of the Company and its Subsidiaries
ending on or before the Closing Date in which any of the Company and its
Subsidiaries were included in a consolidated income Tax Return. Purchaser, on
its own behalf and on behalf of its Affiliates, hereby waives any right to use
or apply any net operating loss, net capital loss, charitable contribution or
other item of any of the Company and its Subsidiaries for any Tax year ending on
any date following the Closing Date to any period of any of the Company and its
Subsidiaries ending on or before the Closing Date.

 

-38-



--------------------------------------------------------------------------------

(j) Refunds. Seller will be entitled to retain, or receive prompt payment from
Purchaser or any of its Affiliates (including the Company and its Subsidiaries)
of any refund or credit arising with respect to any of the Company and its
Subsidiaries (including, refunds and credits arising by reason of amended Tax
Returns filed after the Closing Date or otherwise) relating to Taxes with
respect to any Pre-Closing Period. Purchaser and the Company and its
Subsidiaries will be entitled to retain, or receive prompt payment from Seller
of, any refund or credit with respect to Taxes with respect to any Post-Closing
Period relating to any of the Company and its Subsidiaries. Purchaser and Seller
will equitably apportion any refund or credit with respect to Taxes with respect
to any Interim Period consistent with the provisions of Section 6.11(a). The
amount of any refund or credit which Seller is entitled to retain or receive
pursuant to this Section 6.11(j) shall be limited to the amount of such refund
or credit that exceeds the portion, if any, of such refund or credit that is
reflected as an asset on the Closing Balance Sheet, increased by any interest
actually paid with respect to such refund that accrued after the Closing Date.
The amount of any refund or credit which Purchaser or Seller is entitled to
retain or receive pursuant to this Section 6.11(j) shall be reduced to take
account of any Taxes incurred upon the receipt of such refund or credit. All
payments required to be made pursuant to this Section 6.11(j) shall be made
within thirty days after receipt or entitlement to the refund or credit by
Seller, Purchaser, the Company or its Subsidiaries. Notwithstanding anything to
the contrary in this Section 6.11(j), Seller shall be entitled to receive and
retain any Tax refund (including interest actually paid with respect to such
refund) which represents a refund of Taxes that it previously paid pursuant to
the indemnity provisions in Section 9.4(a).

(k) Transfer Taxes. All applicable sales and transfer Taxes and filing,
recording, registration, stamp, documentary and other similar Taxes and fees
payable in connection with the transactions contemplated by this Agreement or
the documents giving effect to such transactions will be shared equally between
Seller and Purchaser.

6.12 Post-Closing Confidentiality.

(a) Following the Closing, the confidentiality obligations of Purchaser under
the Confidentiality Agreement with respect to information relating to Company
and its Subsidiaries shall terminate. Following the Closing, Seller shall, and
shall cause its controlled Affiliates and its and their officers, directors,
employees, consultants, agents and advisors to, keep confidential and not use
for its benefit or for the benefit of any other Person, any and all Company
Confidential Information.

(b) Following the Closing, Purchaser shall, and shall cause its controlled
Affiliates and its and their officers, directors, employees, consultants, agents
and advisors to, keep confidential and not use for its benefit or for the
benefit of any other Person, any and all Seller Confidential Information.

(c) Notwithstanding the foregoing, if a party hereto or its Affiliates or any of
their officers, directors, employees, consultants, agents or advisors
(collectively, “Disclosing Party”) is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any such information, the
Disclosing Party will provide the other party with notice of such request or
requirement as promptly as practicable (unless not permitted by applicable law)
so that such

 

-39-



--------------------------------------------------------------------------------

Party may seek a protective order or other appropriate remedy and/or waive
compliance with the foregoing provisions of this Agreement. The Disclosing Party
will cooperate reasonably with the other party in connection with such other
party’s efforts to seek such an order or remedy. If the other party does not
obtain such protective order or other remedy, or the other party waives the
Disclosing Party’s compliance with the provisions of this Section 6.12, the
Disclosing Party will furnish only that portion of the applicable confidential
information that is legally required, and will exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such disclosed
information. Any disclosure made as permitted hereunder shall not be a breach of
this Section 6.12.

(d) Notwithstanding the foregoing, the parties’ respective Confidential
Information shall not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Purchaser (in
the case of Seller Confidential Information) or Seller (in the case of Company
Confidential Information) or such other Persons in breach hereof, or
(ii) becomes available to Purchaser or Seller after the Closing Date on a
non-confidential basis from a source other than Company or a Company Subsidiary,
provided that such source is not, after reasonable inquiry, known to be bound by
a confidentiality agreement or other contractual, legal or fiduciary obligation
with respect to such information.

(e) Each Party acknowledges and agrees that due to the unique nature of the
other party’s Confidential Information there can be no adequate remedy at law
for any breach of its obligations hereunder, that any such breach or threatened
breach may allow a Party or third parties to unfairly compete with the other
Party resulting in irreparable harm to such Party, and therefore, that upon any
such breach or any threat thereof, each Party will be entitled to appropriate
equitable and injunctive relief from a court of competent jurisdiction without
the necessity of proving actual loss, in addition to whatever remedies either of
them might have at law or equity.

6.13 Cooperation. Following the Closing, each party agrees to cooperate in good
faith to provide information to the other party that is reasonably necessary in
connection with regulatory, legal, accounting and similar matters of Seller and
its Affiliates on the one hand and Company and its Affiliates on the other (and
not relating to any dispute, litigation or arbitration between the parties
hereto or their Affiliates). The parties agree that any information provided
pursuant to this provision shall be kept confidential and shall not be used for
any purpose except for the reason given in the request.

6.14 Certain Other Matters. The parties agree to take such other actions as may
be set forth in Schedule 6.14.

ARTICLE VII

CONDITIONS PRECEDENT

7.1 Conditions to Each Party’s Obligation to Effect the Closing. The respective
obligation of each party to effect the Closing shall be subject to the
satisfaction at or prior to the Closing Date of the following conditions:

(a) Regulatory Approvals. All Requisite Regulatory Approvals shall have been
obtained and shall remain in full force and effect or, in the case of waiting
periods, shall have expired or been terminated.

 

-40-



--------------------------------------------------------------------------------

(b) No Injunctions or Restraints; Illegality. No order, injunction, decree or
judgment issued by any court or governmental body or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by this Agreement shall be in effect. No
statute, rule, regulation, order, injunction or decree shall have been enacted,
entered, promulgated or enforced by any Governmental Entity which prohibits or
makes illegal consummation of the Closing.

7.2 Conditions to Obligations of Purchaser. The obligation of Purchaser to
effect the Closing is also subject to the satisfaction or waiver by Purchaser at
or prior to the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in Article III of this Agreement shall be true and correct in all
material respects (for this purpose disregarding any qualification or limitation
as to materiality or a Material Adverse Effect), in each case as of the date of
this Agreement and as of the Closing Date as though made on such Closing Date,
except to the extent such representations and warranties are expressly made only
as of an earlier date, in which case as of such earlier date; provided that, if
any of such representations and warranties shall not be so true and correct,
then the condition stated in this Section 7.2(a) shall be deemed satisfied if
and only if the cumulative effect of all inaccuracies of such representations
and warranties (for this purpose disregarding any qualification or limitation as
to materiality or Material Adverse Effect) shall not be or have a Material
Adverse Effect. Purchaser shall have received a certificate signed on behalf of
Seller by its Chief Executive Officer or Chief Financial Officer to the
foregoing effect.

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date. Purchaser shall have received a
certificate signed on behalf of Seller by its Chief Executive Officer or Chief
Financial Officer to the foregoing effect.

(c) Investment Advisory Agreement. A new Investment Advisory Agreement for each
of the Excelsior Mutual Funds shall have been approved by the applicable Public
Fund Board and by the shareholders of each such Fund in the manner contemplated
by Section 6.10(a)(i)(A).

7.3 Conditions to Obligations of Seller. The obligation of Seller to effect the
Closing is also subject to the satisfaction or waiver by Seller at or prior to
the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser set forth in Article IV of this Agreement shall be true and correct in
all material respects (for this purpose disregarding any qualification or
limitation as to materiality or a Material Adverse Effect), in each case as of
the date of this Agreement and as of the Closing Date as though made on such
Closing Date, except to the extent such representations and

 

-41-



--------------------------------------------------------------------------------

warranties are expressly made only as of an earlier date, in which case as of
such earlier date; provided that, if any of such representations and warranties
shall not be so true and correct, then the condition stated in this
Section 7.3(a) shall be deemed satisfied if and only if the cumulative effect of
all inaccuracies of such representations and warranties (for this purpose
disregarding any qualification or limitation as to materiality or Purchaser
Material Adverse Effect) shall not be or have a Purchaser Material Adverse
Effect. Seller shall have received a certificate signed on behalf of Purchaser
by its Chief Executive Officer or Chief Financial Officer to the foregoing
effect.

(b) Performance of Obligations of Purchaser. Purchaser shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date. Seller shall have received a
certificate signed on behalf of Purchaser by its Chief Executive Officer or
Chief Financial Officer to the foregoing effect.

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser, if the Closing shall not have occurred on or
before December 1, 2007 (provided that the right to terminate this Agreement
under this Section 8.1(b) shall not be available to any party whose action or
failure to act has been the cause of or resulted in the failure of the Closing
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement);

(c) by either Seller or Purchaser, if any Requisite Regulatory Approval required
to be obtained pursuant to Section 7.1(a) has been denied by the relevant
Governmental Entity and such denial has become final and nonappealable or any
Governmental Entity of competent jurisdiction shall have issued a final,
nonappealable injunction permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

(d) by Seller, if Purchaser has breached any representation, warranty, covenant
or agreement on the part of Purchaser contained in this Agreement in any
material respect (for this purpose disregarding any qualification or limitation
as to materiality or a Purchaser Material Adverse Effect), which breach would,
individually or together with all such other then uncured breaches by Purchaser,
constitute grounds for the conditions set forth in Section 7.2(a) or 7.2(b) not
to be satisfied at the Closing Date and such breach is not cured within 15
Business Days after written notice thereof to Purchaser; or

(e) by Purchaser, if Seller has breached any representation, warranty, covenant
or agreement on the part of Seller contained in this Agreement in any material
respect (for this purpose disregarding any qualification or limitation as to
materiality or a Purchaser Material Adverse Effect), which breach would,
individually or together with all such other then uncured breaches by Seller,
constitute grounds for the conditions set forth in Section 7.3(a) or 7.3(b) not
to be satisfied at the Closing Date and such breach is not cured within 15
Business Days after written notice thereof to Seller.

 

-42-



--------------------------------------------------------------------------------

8.2 Effect of Termination. In the event of termination of this Agreement
pursuant to this Article VIII, no party to this Agreement shall have any
liability or further obligation hereunder to the other party hereto, except that
(i) the last sentence of Section 6.2(a) (Access to Information), and Section 6.4
(Public Disclosure), Section 8.2 (Effect of Termination), Section 10.1
(Expenses), Section 10.2 (Notices) and Section 10.6 (Governing Law) shall
survive any termination of this Agreement and (ii) notwithstanding anything to
the contrary in this Agreement, termination will not relieve a breaching party
from liability for any willful and material breach of any provision of this
Agreement.

8.3 Amendment. Subject to compliance with applicable law, this Agreement may be
amended by the parties hereto. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

8.4 Extension; Waiver. At any time prior to the Closing Date, the parties hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

ARTICLE IX

INDEMNIFICATION

9.1 Survival of Representations and Warranties and Agreements. The respective
representations and warranties of Seller and Purchaser contained in this
Agreement shall survive the Closing but shall expire on the eighteen month
anniversary of the Closing Date, except with respect to, and to the extent of,
any claim of which written notice specifying, in reasonable detail, the nature
and, to the extent known, amount of the claim has been given by one party to the
other prior to such expiration; provided, however, that, notwithstanding the
foregoing, the representations and warranties set forth in (i) Section 3.1(b)
(second and third sentences only) (Corporate Organization), Section 3.2
(Capitalization), Section 3.3(a) (Authority; No Violation) and Section 3.22
(Broker’s Fees) (the “Designated Seller Representations”) and Section 4.2(a)
(Authority; No Violation) and Section 4.8 (Broker’s Fees) (the “Designated
Purchaser Representations”) shall survive the Closing and continue in full force
and effect indefinitely and (ii) Section 3.10 (Taxes and Tax Returns) shall
survive the Closing and continue in full force and effect to the full extent of
any applicable statute of limitations. The respective covenants and agreements
of Seller and Purchaser contained in this Agreement (including, without
limitation, the indemnification obligations set forth in this Article IX) shall
survive the Closing, provided that any such covenants and agreements that by
their terms are to be performed prior to the Closing Date shall survive the
Closing only until the twelve month anniversary of the Closing.

 

-43-



--------------------------------------------------------------------------------

9.2 Indemnification by Seller. Subject to the remaining provisions of this
Article IX, Seller shall indemnify, defend and hold Purchaser and its officers,
directors, employees, agents, advisers, representatives and Affiliates
(collectively, the “Purchaser Indemnitees”) harmless from and after the Closing
Date for the period set forth in Section 9.1 (including any extension thereof as
expressly provided for in such Section) from and against any Damages incurred or
suffered by the Purchaser Indemnitees to the extent resulting or arising from:
(a) any inaccuracy in any of the representations and warranties made herein by
Seller (for this purpose disregarding any qualification or limitation as to
materiality or a Material Adverse Effect), (b) any breach of any covenant or
agreement of Seller made herein (other than Section 5.3(h) or Section 6.11,
which shall be governed by Section 9.4) or (c) any of the matters listed on
Schedule 9.2 (but subject to the limitations set forth thereon). Notwithstanding
the foregoing, with respect to Damages arising under Section 9.2(a) (except for
Damages resulting from breaches of the Designated Seller Representations) and
with respect to Damages arising under Item 2 listed on Schedule 9.2, (i) Seller
shall not be liable to indemnify any Purchaser Indemnitees against Damages
unless and until the aggregate amount of such Damages exceeds $25,000,000 and
then only to the extent of such excess, and (ii) Seller’s maximum liability to
the Purchaser Indemnitees for Damages shall not exceed $330,000,000.

9.3 Indemnification by Purchaser. Subject to the remaining provisions of this
Article IX, Purchaser shall indemnify, defend and hold Seller and its officers,
directors, employees, agents, advisers, representatives and Affiliates
(collectively, the “Seller Indemnitees”) harmless from and after the Closing
Date for the period set forth in Section 9.1 (including any extension thereof as
expressly provided for in such Section) from and against any Damages incurred or
suffered by the Seller Indemnitees to the extent resulting or arising from
(a) any inaccuracy in any of the representations and warranties made herein by
Purchaser (for this purpose disregarding any qualification or limitation as to
materiality or a Material Adverse Effect), and (b) any breach of any covenant or
agreement of Purchaser made herein. Notwithstanding the foregoing with respect
to Damages arising under Section 9.3(a) (and except for Damages resulting from
breaches of the Designated Purchaser Representations), (i) Purchaser shall not
be liable to indemnify any Seller Indemnitees against Damages unless and until
the aggregate amount of such Damages exceeds $25,000,000 and then only to the
extent of such excess, and (ii) Purchaser’s maximum liability to the Seller
Indemnitees for Damages shall not exceed $330,000,000.

9.4 Tax and Benefit Liability Indemnification.

(a) Seller will indemnify, defend and hold harmless the Purchaser Indemnitees
from and against (i) all Taxes of or with respect to the Company and its
Subsidiaries for any Pre-Closing Period, (ii) all liability (as a result of
Treasury Regulation Section 1.1502-6 or any similar provision of state, local or
foreign Law, as a transferee or successor, by contract or otherwise) for Taxes
of Seller or any other Person (other than any of the Company and its
Subsidiaries) which is or has ever been affiliated with any of the Company and
its Subsidiaries, or with whom any of the Company and its Subsidiaries otherwise
joins or has ever joined (or is or has ever been required to join) in filing any
consolidated, combined or unitary Tax Return, prior to the Closing, (iii) breach
by Seller of any agreement or covenant contained in Section 5.3(h) or
Section 6.11, (iv) all liabilities under the Company Benefit Plans other than
benefit liabilities under the Company-Only Plans (except as provided in clause
(vi) hereof), (v) any

 

-44-



--------------------------------------------------------------------------------

Controlled Group Liability, (vi) liabilities (A) under the Company-Only Plans
that are not fully accrued for on the Closing Balance Sheet in accordance with
GAAP or with respect to which there is not a corresponding and offsetting
Company asset thereon (provided that Seller shall not be liable under this
Section 9.4 or under Section 9.2 for any failure of the Pension Plan to be so
fully accrued caused by any action that may be taken by Purchaser following the
Closing Date in respect of or negatively impacting the Pension Plan) and
(B) under the employment letters listed in Section 9.4(a) of the Company
Disclosure Schedule, and (vii) all liability for any reasonable legal,
accounting, appraisal, consulting or similar fees and expenses actually incurred
relating to the foregoing provided, however, that in the case of clauses (i) and
(ii) Seller shall be liable only to the extent such Taxes exceed the amount, if
any, of such Taxes that is included as a liability (excluding any reserve for
deferred Taxes) on the Closing Balance Sheet.

(b) Purchaser will indemnify, defend and hold Seller Indemnitees from and
against (i) any and all Damages incurred by the Seller Indemnitees as a result
of the breach by Purchaser of any covenant or obligation under Section 6.11,
(ii) all liability for Taxes attributable to a Post-Closing Period, and
(iii) all liability for any reasonable out of pocket legal, accounting,
appraisal, consulting or similar fees and expenses actually incurred relating to
the foregoing.

(c) The obligations of each party to indemnify, defend and hold harmless the
other party and other Persons, pursuant to Sections 9.4(a) and 9.4(b), (i) are
not subject to the limitations set forth in Section 9.2 and (ii) will terminate
30 days after the expiration of all applicable statutes of limitations (giving
effect to any extensions thereof); provided, however, that such obligations to
indemnify, defend and hold harmless will not terminate with respect to any
individual item as to which an Indemnified Party shall have, before the
expiration of the applicable period, previously made a claim by delivering a
notice (stating in reasonable detail the basis of such claim) to the applicable
Indemnifying Party.

9.5 Indemnification Procedure.

(a) Promptly after the incurrence of any Damages by the party seeking
indemnification hereunder (the “Indemnified Party”), including, without
limitation, any claim by a third party described in Section 9.5(d) hereof, which
might give rise to indemnification hereunder or the discovery of any facts or
circumstances that the Indemnified Party believes may result in an
indemnification claim hereunder, the Indemnified Party shall deliver to the
party from which indemnification is sought (the “Indemnifying Party”) a
certificate (the “Claim Certificate”), which Claim Certificate shall:

(i) state that the Indemnified Party has paid or properly accrued Damages, or
anticipates that it shall incur liability for Damages for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

(ii) specify in reasonable detail each individual item of Damages included in
the amount so stated to the extent known, the date such item was paid or
properly accrued (if applicable), the basis for any anticipated liability and
the nature of the misrepresentation, breach of warranty or breach of covenant or
claim to which each such item is related and the computation of the amount, if
reasonably capable of computation to which such Indemnified Party claims to be
entitled hereunder;

 

-45-



--------------------------------------------------------------------------------

provided, however, that the failure to deliver such Claim Certificate shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
such failure shall have prejudiced the Indemnifying Party.

(b) In case the Indemnifying Party shall object to the indemnification of an
Indemnified Party in respect of any claim or claims specified in any Claim
Certificate, the Indemnifying Party shall, within 10 Business Days after receipt
by the Indemnifying Party of such Claim Certificate, deliver to the Indemnified
Party a written notice to such effect and the Indemnifying Party and the
Indemnified Party shall, within the 10 Business Day period beginning on the date
of receipt by the Indemnified Party of such written objection, attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such claims to which the Indemnifying Party shall have so objected. If the
Indemnified Party and the Indemnifying Party shall succeed in reaching agreement
on their respective rights with respect to any of such claims, the Indemnified
Party and the Indemnifying Party shall promptly prepare and sign a memorandum
setting forth such agreement. Should the Indemnified Party and the Indemnifying
Party be unable to agree as to any particular item or items or amount or
amounts, then the Indemnified Party and the Indemnifying Party shall submit such
dispute to arbitration pursuant to Section 10.7.

(c) Claims for Damages specified in any Claim Certificate to which an
Indemnifying Party shall not object in writing within 10 Business Days of
receipt of such Claim Certificate, claims for Damages covered by a memorandum of
agreement of the nature described in Section 9.5(b) and claims for Damages the
validity and amount of which have been the subject of a Final Determination
under Section 10.7, are hereinafter referred to, collectively, as “Agreed
Claims.” Within 10 Business Days of the determination of the amount of any
Agreed Claims, subject to the limitations of this Article IX, the Indemnifying
Party shall pay to the Indemnified Party an amount equal to the Agreed Claim by
cashier’s check or wire transfer to the bank account or accounts designated in
writing by the Indemnified Party not less than one Business Day prior to such
payment.

(d) Promptly after the assertion by any third party of any claim against any
Indemnified Party that in the reasonable judgment of such Indemnified Party may
result in the incurrence by such Indemnified Party of Damages for which such
Indemnified Party would be entitled to indemnification pursuant to this
Agreement, such Indemnified Party shall deliver to the Indemnifying Party a
written notice describing in reasonable detail such claim and such Indemnifying
Party may, at its option, assume the defense of the Indemnified Party against
such claim (including the employment of counsel, who shall be reasonably
satisfactory to such Indemnified Party) at such Indemnifying Party’s expense.
Any failure on the part of the Indemnified Party to provide prompt notice shall
not limit any of the obligations of the Indemnifying Party (except to the extent
such failure prejudices the defense of such claim). Any Indemnified Party shall
have the right to employ separate counsel in any such action or claim and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume such control,
and shall be responsible for the fees and expenses of the Indemnified Party’s
counsel, if (i) the Indemnifying Party shall have failed, within 15 Business
Days after having been notified by the Indemnified Party of the existence of
such claim as provided in the preceding sentence, to assume the defense of such
claim or to notify the

 

-46-



--------------------------------------------------------------------------------

Indemnified Party in writing that it shall assume the defense of such claim,
(ii) the employment of such counsel has been specifically authorized in writing
by the Indemnifying Party, (iii) the named parties to any such action (including
any impleaded parties) include both such Indemnified Party and the Indemnifying
Party and such Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to the Indemnified Party which are
not available to, or the assertion of which would be adverse to the interests
of, the Indemnified Party, or (iv) the Indemnified Party shall have been advised
in writing by counsel that the assumption of such defense by the Indemnifying
Party would be inappropriate due to an actual or potential conflict of interest
(provided that the Indemnifying Party shall not be liable for the fees and
expenses of more than one firm of counsel for all Indemnified Parties, other
than local counsel). No Indemnifying Party shall be liable to indemnify any
Indemnified Party for any settlement of any such action or claim effected
without the consent of the Indemnifying Party, but if settled with the written
consent of the Indemnifying Party, or if there be a final judgment for the
plaintiff in any such action, the Indemnifying Party shall indemnify and hold
harmless each Indemnified Party from and against any loss or liability by reason
of such settlement or judgment, subject to the limitations set forth in this
Article IX. If the Indemnifying Party shall assume the defense of any claim in
accordance with the provisions of this Section 9.5(d), the Indemnifying Party
shall obtain the prior written consent of the Indemnified Party (which shall not
be unreasonably withheld) before entering into any settlement of such claim if
the settlement does not release the Indemnified Party from all liabilities and
obligations with respect to such claim, the settlement is in excess of the
maximum liability set forth in Section 9.2 or 9.3, as applicable, or the
settlement imposes injunctive or other equitable relief against the Indemnified
Party. The Indemnified Party and the Indemnifying Party each agrees to fully
cooperate in all matters covered by this Section 9.5(d), including, as required,
the furnishing of books and records, personnel and witnesses and the execution
of documents, in each case as necessary for any defense of such third party
claim and at no cost to the other party (provided that any reasonable
out-of-pockets expenses of the Indemnified Party incurred in connection with the
foregoing shall be considered part of Damages hereunder).

9.6 Certain Offsets; Tax Treatment of Payments. For purposes of this Article IX,
“Damages” shall be net of any insurance or other recoveries (net of any related
deductible or expenses incurred in securing such recovery) payable to the
Indemnified Party or its Affiliates in connection with the facts giving rise to
the right of indemnification. In addition, any indemnification payment made
pursuant to this Article IX shall be reduced by the amount of any net Tax
benefit actually realized by the Indemnified Party through a reduction in Taxes
otherwise due as a result of the Damages incurred or suffered by the Indemnified
Party. The parties agree to treat any payment pursuant to this Article IX (other
than the portion treated as interest) as an adjustment to the Purchase Price.

9.7 Exclusive Remedy. After the Closing Date, this Article IX shall provide the
exclusive remedy for any of the matters addressed herein or other claims arising
out of this Agreement, except in the case of common law fraud or with respect to
matters for which the remedy of specific performance, injunctive relief or other
non-monetary equitable remedies are available.

 

-47-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense.

10.2 Notices. All notices and other communications required or permitted to be
given hereunder shall be sent to the party to whom it is to be given with copies
to all other parties as follow (as elected by the party giving such notice) and
be either personally delivered against receipt, by facsimile or other wire
transmission, by registered or certified mail (postage prepaid, return receipt
requested) or deposited with an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

  (a) if to Seller, to:

The Charles Schwab Corporation

101 Montgomery Street

San Francisco, California 94104

Attention: Christopher V. Dodds

Fax: (415) 636-5877

with a copy to:

The Charles Schwab Corporation

101 Montgomery Street

Francisco, California 94104

Attention: Keith A. Wesselmann

Fax: (415) 636-3502

and

The Charles Schwab Corporation

101 Montgomery Street

Francisco, California 94104

Attention: Carrie E. Dwyer

Facsimile: (415) 667-3596

and to:

Howard Rice Nemerovski Canady Falk & Rabkin,

A Professional Corporation

Three Embarcadero Center, 7th Floor

San Francisco, California 94111

Attention: Lawrence B. Rabkin

                 Richard W. Canady

Fax: (415) 217-5910

 

-48-



--------------------------------------------------------------------------------

  (b) if to Purchaser, to:

Bank of America Corporation

Bank of America Corporate Center

100 N. Tryon Street

Charlotte, North Carolina 28255

Attention: Timothy J. Mayopoulos,

                 Executive Vice President and General Counsel

Fax: (704) 370-3515

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Edward D. Herlihy

                 Nicholas G. Demmo

Fax: (212) 403-2000

All notices and other communications shall be deemed to have been given (i) when
received if given in person, (ii) on the date of electronic confirmation of
receipt if sent by facsimile or other wire transmission, (iii) three Business
Days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid, or (iv) one Business Day after being deposited with a reputable
overnight courier.

10.3 Interpretation. When a reference is made in this Agreement to Sections,
Exhibits or Schedules, such reference shall be to a Section of or Exhibit or
Schedule to this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

10.4 Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

10.5 Entire Agreement. This Agreement (including the Disclosure Schedules and
other documents and the instruments referred to herein) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof other than
the Confidentiality Agreement.

10.6 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without regard to any applicable
conflicts of law.

 

-49-



--------------------------------------------------------------------------------

10.7 Dispute Resolution.

(a) The arbitration procedure set forth in this Section 10.7 shall be the sole
and exclusive method for resolving and remedying any Dispute, except as provided
in Exhibit B.

(b) If a party asserts that a Dispute exists, such party shall deliver a written
notice to the other parties specifying the nature of the asserted Dispute and
requesting a meeting to attempt to resolve the same. If no resolution is reached
within 45 days after delivery of such notice, the party delivering the notice of
Dispute may, within 75 days after delivery of the notice of Dispute, commence
arbitration hereunder by delivering to the other party a notice of arbitration
(a “Notice of Arbitration”) and by filing a copy of such Notice of Arbitration
with the New York, New York office of the American Arbitration Association. The
Notice of Arbitration shall specify the matters as to which arbitration is
sought, the nature of the Dispute, the claims of the party lodging the Notice of
Arbitration and the amount and nature of damages or other relief sought to be
recovered and any other matters required to be included therein by the
Commercial Arbitration Rules of the American Arbitration Association as in
effect from time to time.

(c) The arbitration shall be conducted in New York, New York under the
Commercial Arbitration Rules of the American Arbitration Association as in
effect from time to time, except as otherwise set forth herein or as modified by
the agreement of Seller and Purchaser. The arbitration shall be confidential. If
the amount in controversy is less than $250,000, the arbitration shall be
conducted by a single neutral arbitrator. If the amount in controversy is equal
to or greater than $250,000, the arbitration shall be conducted by three neutral
arbitrators. The arbitrator shall conduct the arbitration such that a final
result, determination, finding, judgment and/or award (the “Final
Determination”) is made or rendered as soon as practicable, but in no event
later than 120 days after the delivery of the Notice of Arbitration nor later
than 30 days following completion of the arbitration. The Final Determination
shall be made in writing, shall state the basis for the determination and shall
be agreed upon and signed by the arbitrator(s). The Final Determination shall be
final and binding on all parties to the arbitration, and there shall be no
appeal from or reexamination of the Final Determination, except for fraud,
perjury, evident partiality or misconduct by an arbitrator prejudicing the
rights of a party or to correct manifest clerical errors. All costs, expenses
and fees of the arbitrator and the American Arbitration Association pursuant to
this Section 10.7 shall be borne equally by Seller and Purchaser.

(d) A party to the arbitration may enforce the Final Determination in any state
or federal court having jurisdiction over the Dispute. For the purpose of any
action or proceeding instituted with respect to any Final Determination, each
party hereby irrevocably submits to the jurisdiction of such court, irrevocably
consents to the service of process by registered mail or personal service and
hereby irrevocably waives, to the fullest extent permitted by law, any objection
which it may have or hereafter have as to personal jurisdiction, the laying of
the venue of any such action or proceeding brought in any such court and any
claim that any such action or proceeding has been brought in an inconvenient
forum.

(e) Notwithstanding the foregoing, nothing contained herein shall prevent any
party (i) from applying to any state or federal court of competent jurisdiction
for the remedies of specific performance, injunctive relief or other
non-monetary equitable remedies or (ii) from instituting litigation to enforce
any Final Determination.

 

-50-



--------------------------------------------------------------------------------

10.8 Attorneys’ Fees. In the event any party initiates any legal action
(including an arbitration pursuant to Section 10.7) to enforce the provisions of
this Agreement, the prevailing party shall be entitled to the recovery of
reasonable attorneys’ fees and costs in such action.

10.9 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

10.10 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. Except for Section 6.7
(Indemnification; Directors’ and Officers’ Insurance) which is for the benefit
of the persons specified in Section 6.7(c), this Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

[Signature page follows]

 

-51-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

THE CHARLES SCHWAB CORPORATION By:  

/s/ Christopher V. Dodds

Name:   /s/ Christopher V. Dodds Title:   EVP and Chief Financial Officer BANK
OF AMERICA CORPORATION By:  

/s/ Gregory L. Curl

Name:  

 

Title:  

 

[Signature page to Stock Purchase Agreement]

 

-S-1-



--------------------------------------------------------------------------------

Exhibit A: Knowledge

Peter Scaturro

Frances Aldrich Sevilla-Sacasa

James L. Bailey

Miriam Esteve

Evelyn Tressitt

Richard Brinkmann

Christopher Dodds

Jan Hier-King

Geoff Huggins

Erin Leske



--------------------------------------------------------------------------------

Exhibit B: Closing Stockholders’ Equity; Adjustment of Purchase Price

(1) No later than three Business Days prior to the date on which the Closing is
scheduled to occur, Seller shall deliver to Purchaser a good faith estimate of
the Closing Balance Sheet and, based on such estimated Closing Balance Sheet, a
good faith estimate of Closing Stockholders’ Equity (the “Estimated
Stockholders’ Equity”). Such certificate shall be in form and substance
reasonably satisfactory to Purchaser and Seller. Seller shall also deliver to
Purchaser copies of all workpapers and other documents used in the calculation
of Estimated Stockholders’ Equity as necessary to allow Purchaser and Seller to
determine the adjustments to the Purchase Price hereunder.

(2) If (i) Target Stockholders’ Equity exceeds Estimated Stockholders’ Equity,
the Purchase Price shall be decreased by the amount of such excess or
(ii) Estimated Stockholders’ Equity exceeds Target Stockholders’ Equity, the
Purchase Price shall be increased by the amount of such excess. “Target
Stockholders’ Equity” means $1,297,090,000 plus an amount equal to (x) 50% of
the consolidated earnings, if any, of Company and its Subsidiaries up to Eighty
Million U.S. Dollars ($80,000,000) of earnings, calculated in accordance with
the Company Financial Statements, for the period from September 30, 2006 through
Closing, and (y) any consolidated earnings of Company and its Subsidiaries,
calculated in accordance with the Company Financial Statements, for the period
from the date hereof through Closing, in excess of Eighty Million U.S. Dollars
($80,000,000). Notwithstanding the foregoing, such earnings shall be calculated
to exclude (i) any gains or losses resulting from any restructuring of Company’s
investment securities portfolio consented to by Purchaser in accordance with
Section 5.3, (ii) any compensation expenses resulting from plans other than
Company-Only Plans (other than ordinary course expenses consistent with past
practice, e.g., Seller 401(k) match expenses) or otherwise arising in connection
with the execution, delivery or consummation of the transactions contemplated by
the Purchase Agreement (including items 3, 8 and 9 of Attachment 3.8 to the
Disclosure Schedule and items 1 – 4 of Attachment 3.11(g) to the Disclosure
Schedule) and (iii) any increase or decrease in the reserve for the matters
addressed in clause (ii) of the last sentence in item (3) below relative to the
amount of the Reserve (as defined in item (3) below).

(3) As promptly as practicable, but no later than 45 days, after the Closing
Date, Purchaser will cause to be prepared and delivered to Seller the
consolidated balance sheet of Company and its Subsidiaries as of the close of
business on the Closing Date (and shall reflect fully the effectuation of the
transactions contemplated by Section 5.2 of the Agreement and any compensation
expense of Seller that is to be borne by Company or its Subsidiaries) prepared
in accordance with the accounting principles, policies, practices and
methodologies used in connection with the preparation of the Balance Sheet (as
reflecting the Final Stockholders’ Equity, the “Closing Balance Sheet”). The
Closing Balance Sheet will be accompanied by a certificate of Purchaser
specifying that it was prepared in accordance with the provisions of this
Section and setting forth Purchaser’s calculation of Closing Stockholders’
Equity. “Closing Stockholders’ Equity” means the consolidated stockholders’
equity of Company and its Subsidiaries as shown on the Closing Balance Sheet,
determined as set forth in this Exhibit. Notwithstanding the foregoing, (i) the
value of the assets available for sale by Company in its investment securities
portfolio as of September 30, 2006, and as of the Closing shall be included on
the Closing Balance Sheet at the values reflected on the Balance Sheet (i.e.,
there shall be



--------------------------------------------------------------------------------

excluded from the Closing Balance Sheet the impact of any mark-to-market or
similar adjustments to such assets subsequent to September 30, 2006), and any
gains or losses resulting from any restructuring of Company’s investment
securities portfolio consented to by Purchaser in accordance with Section 5.3
shall be excluded from the Closing Balance Sheet, and (ii) the Closing Balance
Sheet shall include a specific reserve in the amount and for the matters orally
agreed by the parties and discussed in a meeting on November 19, 2006 (the
“Reserve”) regardless of whether such amount is equal to the actual amount of
such reserve pursuant to GAAP reflected on the consolidated balance sheet of
Company and its Subsidiaries as of the close of business on the Closing Date.

(4) If Seller disagrees with Purchaser’s calculation of Closing Stockholders’
Equity, Seller may, within 45 days after delivery of Purchaser’s delivery of the
Closing Balance Sheet, deliver a notice to Purchaser disagreeing with such
calculation and which specifies Seller’s calculation of such amount and, in
reasonable detail, Seller’s grounds for such disagreement. Any such notice of
disagreement shall specify those items or amounts as to which Seller disagrees,
and Seller shall be deemed to have agreed with all other items and amounts
contained in the Closing Balance Sheet and the Purchaser’s calculation of
Closing Stockholders’ Equity.

(5) If a notice of disagreement shall be duly delivered pursuant to the
preceding subsection, Purchaser and Seller shall, during the 15 days following
such delivery, use their reasonable best efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the amount
of Closing Stockholders’ Equity, which amount shall not be less than the amount
thereof shown in Purchaser’s calculations delivered pursuant to clause (3) of
this Exhibit nor more than the amount thereof shown in Seller’s calculation
delivered pursuant to clause (4) of this Exhibit. If Purchaser and Seller are
unable to reach such agreement during such period, they shall promptly
thereafter cause Ernst & Young L.L.P. (or if such firm is unable or unwilling to
act, independent accountants of nationally recognized standing reasonably
satisfactory to Purchaser and Seller (who shall not have any material
relationship with Purchaser or Seller)), promptly to review this Agreement and
the disputed items or amounts for the purpose of calculating Closing
Stockholders’ Equity. In making such calculation, such independent accountants
shall consider only those items or amounts in the Closing Balance Sheet or
Purchaser’s calculation of Closing Stockholders’ Equity as to which Seller has
disagreed. Such independent accountants shall deliver to Purchaser and Seller,
as promptly as practicable, a report setting forth such calculation. Such report
shall be final and binding upon Purchaser and Seller. The cost of such review
and report shall be borne (i) by Purchaser if the difference between Final
Stockholders’ Equity and Purchaser’s calculation of Closing Stockholders’ Equity
delivered pursuant to clause (3) of this Exhibit is greater than the difference
between Final Stockholders’ Equity and Seller’s calculation of Closing
Stockholders’ Equity delivered pursuant to clause (4) of this Exhibit, (ii) by
Seller if the first such difference is less than the second such difference and
(iii) otherwise equally by Purchaser and Seller.

(6) Purchaser and Seller agree that they will, and agree to cause their
respective independent accountants and each of Company and its Subsidiaries to,
cooperate and assist in the preparation of the Closing Balance Sheet and the
calculation of Closing Stockholders’ Equity and in the conduct of the audits and
reviews referred to in this Exhibit, including the making available to the
extent necessary of books, records, work papers and personnel.



--------------------------------------------------------------------------------

(7) If Estimated Stockholders’ Equity exceeds Final Stockholders’ Equity,
Purchaser shall be entitled to receive a payment from Seller equal to the amount
of such excess. If Final Stockholders’ Equity exceeds Estimated Stockholders’
Equity, Seller shall be entitled to receive a payment from Purchaser equal to
the amount of such excess. “Final Stockholders’ Equity” means the Closing
Stockholders’ Equity (i) as shown in Purchaser’s calculation delivered pursuant
to clause (3) of this Exhibit, if no notice of disagreement with respect thereto
is duly delivered pursuant to clause (4) of this Exhibit; or (ii) if such a
notice of disagreement is delivered, (A) as agreed by Purchaser and Seller
pursuant to Section 2.5(e) or (B) in the absence of such agreement, as shown in
the independent accountant’s calculation delivered pursuant to clause (5) of
this Exhibit; provided that in no event shall Final Stockholders’ Equity be more
than Seller’s calculation of Closing Stockholders’ Equity delivered pursuant to
clause (4) of this Exhibit or less than Purchaser’s calculation of Closing
Stockholders’ Equity delivered pursuant to clause (3) of this Exhibit.

(8) Any payment pursuant to clause (7) of this Exhibit shall be made at a
mutually convenient time and place within 10 days after the Final Stockholders’
Equity has been determined by wire transfer of immediately available funds. Any
payment shall be made by wire transfer of same day funds to the account
designated by the party entitled to such payment, and shall be accompanied by
interest on such amount from and including the Closing Date to but excluding the
date of payment at a rate per annum equal to the Prime Rate as published in the
Wall Street Journal, Eastern Edition in effect from time to time during the
period from the Closing Date to the date of payment.